Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 1 of 76 PAGEID #: 891




                             EXHIBIT 5
Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 2 of 76 PAGEID #: 892
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 3 of 76 PAGEID #: 893


                                                                                   Page 9
 1                            GREGORY ANGLIN

 2       asked -- he told me he had a subpoena.                I said, can   09:00:49

 3       you meet at my office in an hour, and he said yes,                  09:00:52

 4       and we did.                                                         09:00:55

 5       Q.           What is your office address?                           09:00:56

 6       A.           It's 6827 North High Street, Suite 121,                09:01:02

 7       Worthington, Ohio.                                                  09:01:06

 8       Q.           Do you share that office space with                    09:01:08

 9       anybody?                                                            09:01:09

10       A.           My particular office Suite?                            09:01:13

11       Q.           Yes, sir, Suite 121.                                   09:01:15

12       A.           There are some other counselors there,                 09:01:17

13       yes.                                                                09:01:19

14       Q.           What business is resident at Suite 121?                09:01:19

15       A.           Well, there is an office psychiatric,                  09:01:25

16       which is a counselor that is there.               There is Hope     09:01:29

17       Recovery, which is another counselor that's there,                  09:01:36

18       and myself and some gentlemen that do some sort of                  09:01:39

19       business consulting.                                                09:01:45

20       Q.           And do you know those gentlemen's business             09:01:47

21       name or personal name?                                              09:01:49

22       A.           Robert is the only thing I remember of his             09:01:51

23       name, yes.                                                          09:01:53

24       Q.           Do you have any understanding as to what               09:01:54

25       type of business consulting occurs?                                 09:01:56



                              TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 4 of 76 PAGEID #: 894


                                                                                 Page 12
 1                            GREGORY ANGLIN

 2       not asking for any conversations between you and me.                09:04:13

 3                    THE WITNESS:      Right.                               09:04:17

 4       A.           I'm sorry, could you ask the question one              09:04:23

 5       more time?                                                          09:04:25

 6       Q.           I would like to understand what efforts                09:04:25

 7       you undertook to identify whether or not you                        09:04:27

 8       possessed documents responsive to the five requests                 09:04:30

 9       detailed in Exhibit 1.                                              09:04:33

10       A.           Well, I carefully read them, and it was my             09:04:34

11       understanding I did not have any copies of anything                 09:04:40

12       that had been requested.                                            09:04:42

13       Q.           Do you maintain files related to your                  09:04:46

14       businesses at the Suite 121 address we spoke about                  09:04:49

15       earlier?                                                            09:04:54

16       A.           No, I do not.                                          09:04:54

17       Q.           Where do you maintain documents related to             09:04:55

18       your businesses?                                                    09:04:58

19       A.           At my personal residence.                              09:04:58

20       Q.           Do you use email for your business?                    09:05:03

21       A.           Well, I'm retired, so I don't really do                09:05:06

22       much business.                                                      09:05:10

23       Q.           Have you ever used email related to your               09:05:12

24       businesses in the last five years?                                  09:05:15

25       A.           I mean, I'm sure I've sent some emails.            I   09:05:23



                              TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 5 of 76 PAGEID #: 895


                                                                                 Page 13
 1                            GREGORY ANGLIN

 2       don't really use email much.           It's not really my           09:05:26

 3       thing.                                                              09:05:30

 4       Q.           Understood.      Do you have an email address?         09:05:30

 5       A.           Yes, I do.                                             09:05:32

 6       Q.           What is that?                                          09:05:33

 7       A.           It's G R E G O R Y M A R K A N G L I                   09:05:33

 8       N@yahoo.                                                            09:05:39

 9       Q.           And did you review the emails sent or                  09:05:42

10       received from that address in connection with the                   09:05:46

11       subpoena?                                                           09:05:49

12       A.           I'm not sure I understand what you're                  09:05:52

13       asking.    I'm sorry.                                               09:05:54

14       Q.           As part of the efforts to respond to the               09:05:55

15       subpoena, did you log into your email account and                   09:05:57

16       determine whether or not there's any emails,                        09:06:00

17       correspondence, documents, responsive to the subpoena               09:06:02

18       in your email inbox?                                                09:06:05

19       A.           Oh, yes, I did check my email.                         09:06:07

20       Q.           When did you do that?                                  09:06:09

21       A.           After I received the subpoena.                         09:06:10

22       Q.           And that analysis revealed that there were             09:06:14

23       no documents responsive?                                            09:06:17

24       A.           None at all, no.                                       09:06:18

25       Q.           Did you talk to any person you worked with             09:06:23



                              TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 6 of 76 PAGEID #: 896


                                                                                 Page 14
 1                            GREGORY ANGLIN

 2       in your business to look for responsive documents?                  09:06:27

 3       A.           When you say my business, I'm not sure                 09:06:34

 4       what you're asking.                                                 09:06:36

 5       Q.           I believe you said earlier that you work               09:06:38

 6       in the counseling business?                                         09:06:40

 7       A.           I'm sorry, I retired about five years ago,             09:06:42

 8       so I don't do any counseling.                                       09:06:46

 9       Q.           Do you still maintain an office address?               09:06:48

10       A.           I get my mail sent to the office, my                   09:06:51

11       personal mail.                                                      09:06:53

12       Q.           Do you have office space at Suite 121?                 09:06:54

13       A.           No, I do not.                                          09:06:57

14       Q.           Do you ever visit that location?                       09:06:58

15       A.           To pick up my mail, yes.                               09:07:00

16       Q.           For any other reason?                                  09:07:01

17       A.           No, I don't think so.                                  09:07:08

18       Q.           Do you pay monthly rental?                             09:07:10

19       A.           Yes, I do.                                             09:07:13

20       Q.           And what do you understand that payment to             09:07:15

21       represent?    Why are you paying rent?                              09:07:18

22       A.           Well, because I'm still on a lease for                 09:07:21

23       another 18 months.                                                  09:07:23

24       Q.           Do you have any possessions at that                    09:07:27

25       location?                                                           09:07:29



                              76* 5HSRUWLQJ  :RUOGZLGH   
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 7 of 76 PAGEID #: 897


                                                                                 Page 20
 1                            GREGORY ANGLIN

 2       Q.           Do you know of any bank accounts Moonbase              09:13:04

 3       Holdings uses?                                                      09:13:07

 4       A.           No, I do not.                                          09:13:08

 5       Q.           Do you know if Moonbase -- I'll just call              09:13:12

 6       it Moonbase, but you'll know that I'm referring to                  09:13:15

 7       the entity Moonbase Holdings, LLC, is that fair?                    09:13:19

 8       A.           Yes, sir.                                              09:13:23

 9       Q.           Do you know if Moonbase has any financial              09:13:23

10       obligations?    Has it taken out any loans?               Has it    09:13:25

11       bought any property?                                                09:13:28

12       A.           I don't know.                                          09:13:29

13       Q.           Do you know if Moonbase is still in                    09:13:32

14       existence today?                                                    09:13:36

15       A.           I do not know.                                         09:13:38

16       Q.           Have you ever spoken to your son about                 09:13:39

17       Moonbase after that initial conversation where he                   09:13:41

18       told you he was going to set it up?                                 09:13:44

19       A.           I don't recall ever talking to him about               09:13:53

20       it, no.                                                             09:13:54

21       Q.           You talked to him initially when he told               09:13:58

22       you he was going to create it, correct?                             09:14:00

23       A.           He told me he was going to create it, yes.             09:14:04

24       Q.           And it's your testimony that after that                09:14:07

25       date and time, you never spoke to him about it again?               09:14:09



                              TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 8 of 76 PAGEID #: 898


                                                                                 Page 22
 1                            GREGORY ANGLIN

 2       A.           Okay.   Thank you.        When I asked him to --       09:15:45

 3       he wanted to set up a post office box, and he -- I'm                09:15:59

 4       trying to remember the details of it.               He wanted to    09:16:10

 5       establish a post office box, and he set it up under                 09:16:15

 6       Andrew Anglin.     And I think there was some connection            09:16:22

 7       between those, but I'm really not sure.                             09:16:26

 8       Q.           And what involvement, if any, did you have             09:16:28

 9       in the setting up of a post office box?                             09:16:30

10       A.           I filled out the application for the                   09:16:34

11       postal service for his post office box.                             09:16:35

12       Q.           Why did you do that?                                   09:16:39

13       A.           Because being out of the country at the                09:16:40

14       time, he was unable to set up a post office box, and                09:16:43

15       I told him I would do it for him.                                   09:16:48

16       Q.           And did you have any understanding                     09:16:50

17       regarding the purpose of setting up a post office                   09:16:52

18       box?                                                                09:16:54

19       A.           For him to send his personal mail.                     09:16:58

20       Q.           Other than that understanding, did you                 09:17:08

21       have any other awareness as to why he needed a post                 09:17:09

22       office box?                                                         09:17:13

23       A.           I don't believe I did.                                 09:17:19

24       Q.           Okay.   Had you assisted him, prior to the             09:17:20

25       creation of the post office box, had you ever                       09:17:23



                              TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 9 of 76 PAGEID #: 899


                                                                                  Page 23
 1                            GREGORY ANGLIN

 2       assisted him with securing mail?                                      09:17:26

 3       A.           Yes, I had, at -- well, when he began                    09:17:29

 4       traveling in his 20's, he started using my office                     09:17:35

 5       address as his mailing address.                                       09:17:41

 6       Q.           And is this the address we discussed                     09:17:43

 7       earlier, Suite 121, 6827?                                             09:17:46

 8       A.           That's correct.                                          09:17:49

 9       Q.           And did you give him permission to do                    09:17:50

10       that?                                                                 09:17:52

11       A.           I gave him permission to have his personal               09:17:54

12       mail directed to my post office box -- to my office,                  09:17:57

13       yes.                                                                  09:18:01

14       Q.           And how would he retrieve it from the                    09:18:02

15       office?                                                               09:18:04

16       A.           Well, there wasn't a lot of mail, but when               09:18:08

17       he came in town, I guess he would get it.                 But there   09:18:11

18       really wasn't much.                                                   09:18:15

19       Q.           When you would pick up your mail at Suite                09:18:17

20       121, did you also pick up his mail?                                   09:18:20

21       A.           Yes.                                                     09:18:24

22       Q.           Okay.   And what did you do with it?                     09:18:24

23       A.           With his personal mail?                                  09:18:26

24       Q.           Yes, sir.                                                09:18:27

25       A.           I'm trying to remember.             We're talking        09:18:48



                              TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 10 of 76 PAGEID #: 900


                                                                                  Page 24
 1                             GREGORY ANGLIN

 2       about his personal mail -- what mail are we talking                  09:18:51

 3       about exactly?     His personal mail?                                09:18:54

 4       Q.           Other than personal mail directed to                    09:18:57

 5       Mr. Andrew Anglin what other type of mail was sent to                09:18:59

 6       that address?                                                        09:19:03

 7       A.           Are we talking about the office address or              09:19:07

 8       the post office box address, I'm sorry?                              09:19:09

 9       Q.           Right now, sir, we're talking about Suite               09:19:11

10       121, 6827 North High Street.                                         09:19:13

11       A.           Okay.    He received legal documents to that            09:19:17

12       address.    He received contributions sent to him.               I   09:19:20

13       don't know if they were contributions; probably the                  09:19:30

14       wrong word.     Readers of the Daily Stormer would send              09:19:32

15       money to that address.                                               09:19:35

16       Q.           And I believe you testified earlier that                09:19:38

17       you would pick up this mail.            And my follow-up             09:19:40

18       question was:     What would you do with it after you                09:19:45

19       picked it up?                                                        09:19:47

20       A.           If there were -- I would deposit it into                09:19:49

21       his bank account.                                                    09:19:52

22       Q.           Okay.    And what bank is that?                         09:19:56

23       A.                                                                   09:19:57

24       Q.           And what is the name of the account                     09:20:01

25       holder?                                                              09:20:02



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 11 of 76 PAGEID #: 901


                                                                                  Page 25
 1                             GREGORY ANGLIN

 2       A.           Andrew Anglin.                                          09:20:04

 3       Q.           And do you have the account number?                     09:20:06

 4       A.           I have it somewhere.           I don't know it.         09:20:10

 5       I'm sure I could retrieve it.                                        09:20:14

 6                    MR. QURESHI:       We would make a request for          09:20:16

 7       that information, please.                                            09:20:17

 8                    And what was the frequency with which you               09:20:21

 9       would make deposits on behalf of Mr. Andrew Anglin?                  09:20:23

10       A.           It varied quite a lot.               Perhaps once a     09:20:33

11       month.                                                               09:20:39

12       Q.           The address at the                          where you   09:20:43

13       would make the deposits, do you recall that?                         09:20:45

14       A.           I don't.     It was normally -- well, there             09:20:48

15       were a couple            branches that are near my home.             09:20:50

16       So one of them would have been at Graceland Shopping                 09:20:53

17       Center.    One of them would have been on                            09:20:56

18       Dublin-Granville Road.                                               09:21:00

19       Q.           The deposits you would make are in an                   09:21:05

20       account held in Mr. Andrew Anglin's name, is that                    09:21:08

21       correct?                                                             09:21:11

22       A.           That's correct.                                         09:21:12

23       Q.           Was there any business account associated               09:21:12

24       with the funds that you would receive?                               09:21:14

25       A.           No.                                                     09:21:17



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 12 of 76 PAGEID #: 902


                                                                                  Page 26
 1                             GREGORY ANGLIN

 2       Q.           And I understand that you said it would --             09:21:20

 3       the amounts would vary, the frequency would vary,                   09:21:23

 4       approximately once a month, is that correct?                        09:21:26

 5       A.           Yes.    Maybe not quite that often.                    09:21:29

 6       Q.           And going back in time how far?                        09:21:32

 7       A.           Probably five years.                                   09:21:39

 8       Q.           Roughly 2013, five years from today?                   09:21:42

 9       A.           Roughly, yes.                                          09:21:49

10       Q.           And what was the order of magnitude of the             09:21:50

11       deposits you would make on behalf of                                09:21:53

12       Mr. Andrew Anglin?                                                  09:21:55

13       A.           I'm not sure I know what that means.                   09:21:56

14       Q.           I'm just looking for the amounts, sir.                 09:21:58

15       You said you would make deposits once a month,                      09:22:00

16       roughly.    I'm trying to understand how big the                    09:22:02

17       deposits were.                                                      09:22:06

18       A.           Up until 2000 -- we're going way out of                09:22:10

19       the -- maybe $1,500 a month on average up until mid                 09:22:16

20       2017, and then there was a spike in the deposits.                   09:22:36

21       Q.           A spike increase?                                      09:22:41

22       A.           Increase.                                              09:22:42

23       Q.           To what magnitude?                                     09:22:43

24       A.           You know, I'm just not comfortable                     09:22:47

25       guessing on that.      I mean, significantly more than a            09:22:49



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 13 of 76 PAGEID #: 903


                                                                                    Page 27
 1                             GREGORY ANGLIN

 2       thousand dollars or $1,500 a month.                                     09:22:52

 3       Q.           Was it more than 10,000?                                   09:22:55

 4       A.           Yes.                                                       09:22:56

 5       Q.           More than 25,000?                                          09:22:57

 6       A.           You mean average a month?              I'm sorry.    Oh,   09:23:00

 7       no, not average a month.                                                09:23:02

 8       Q.           What about an aggregate?                                   09:23:04

 9       A.           Again, I'm not sure what you're asking.                    09:23:07

10       Q.           I'm just trying to get a sense of the                      09:23:09

11       total amount of funds that were deposited into the                      09:23:11

12       account at                                                              09:23:15

13       A.           Over what period?                                          09:23:16

14       Q.           Since it started, from 2013 through the                    09:23:18

15       present.    I believe you said for some time it was                     09:23:20

16       about 1500 to a thousand dollars a month, but there                     09:23:22

17       was a spike.     So I think I'm focused now on the                      09:23:25

18       spike.    How much did it spike to?                                     09:23:28

19       A.           If I had to guess an amount totally                        09:23:35

20       deposited, it's a guess.          We're allowed to do that,             09:23:38

21       is that right?                                                          09:23:42

22       Q.           I'm entitled to your best testimony.                If     09:23:43

23       you're telling me your best testimony is a guess, I                     09:23:46

24       would like to know what that guess is.                                  09:23:48

25       A.           My guess would be the total deposits were                  09:23:50



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 14 of 76 PAGEID #: 904


                                                                                    Page 28
 1                             GREGORY ANGLIN

 2       between -- let me just think for a moment.                   My guess   09:23:53

 3       would be between, over the five-year period, between                    09:24:03

 4       100,000 and 125,000 would be my guess total deposits.                   09:24:07

 5       Q.           Bank statements for this particular                        09:24:14

 6       account, were they also sent to the Suite 121                           09:24:16

 7       address?                                                                09:24:18

 8       A.           No, they were not.                                         09:24:20

 9       Q.           Do you know where they were sent?                          09:24:21

10       A.           No, I do not.                                              09:24:23

11       Q.           Did you have any signatory authority over                  09:24:24

12       that account?                                                           09:24:26

13       A.           No, I did not.                                             09:24:26

14       Q.           Other than depositing funds into the                       09:24:28

15       account, did you do anything else with respect to the                   09:24:31

16       account, sir?                                                           09:24:33

17       A.           No, I did not.                                             09:24:33

18       Q.           Did you ever make any withdrawals?                         09:24:36

19       A.           No, I did not.                                             09:24:38

20       Q.           Are you still engaging in this activity?                   09:24:41

21       A.           No, I'm not.                                               09:24:43

22       Q.           When did it cease?                                         09:24:45

23       A.           I think my last deposit was sometime last                  09:24:51

24       year.                                                                   09:24:54

25       Q.           Are you able to approximate when last                      09:24:55



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 15 of 76 PAGEID #: 905


                                                                                        Page 29
 1                             GREGORY ANGLIN

 2       year?    When you say last year, it's 2017?                                 09:24:57

 3       A.           That's correct.                                                09:25:00

 4       Q.           Are you able to approximate when in 2017?                      09:25:01

 5       A.           My best guess would be my last deposit was                     09:25:05

 6       December of 2017.                                                           09:25:07

 7       Q.           And I would like to focus in a little bit                      09:25:11

 8       of the particulars of the deposits.                                         09:25:13

 9                                    I'm sorry, just let me                         09:25:16

10       interrupt.     You're talking still now about deposits                      09:25:17

11       made into Andrew Anglin's personal account?                      This has   09:25:20

12       nothing to do with Moonbase.                                                09:25:24

13                    MR. QURESHI:       Well, I'm trying to                         09:25:25

14       understand the relationship between Mr. Anglin and                          09:25:26

15       Mr. Moonbase (sic).       I believe he said Mr. Anglin set                  09:25:29

16       up Moonbase.                                                                09:25:32

17                                    Right.      But I think to the                 09:25:33

18       extent you're going further than the scope of the                           09:25:33

19       court's order, I would just ask you to use caution                          09:25:37

20       there.                                                                      09:25:40

21                    MR. QURESHI:       I appreciate that.               Thank      09:25:41

22       you.                                                                        09:25:42

23       Q.           I would like to understand a little bit                        09:25:43

24       about the nature of the funds that you deposited on                         09:25:44

25       behalf of Mr. Andrew Anglin.            Was it cash or was it               09:25:48



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 16 of 76 PAGEID #: 906


                                                                                  Page 30
 1                             GREGORY ANGLIN

 2       checks that were received at Suite 121?                              09:25:52

 3       A.           There was both.                                         09:25:57

 4       Q.           Would you say it was evenly split or was                09:25:59

 5       there more checks or more cash?                                      09:26:01

 6       A.           I didn't really pay attention to that.              I   09:26:11

 7       couldn't really say.                                                 09:26:13

 8       Q.           Did you notice any frequency in the people              09:26:15

 9       who were sending checks?          Were there certain names           09:26:19

10       that seemed more regular than others?                                09:26:21

11       A.           I don't know that I really paid attention               09:26:28

12       to who was writing the checks.             I'm sure that there       09:26:29

13       were people that sent them regularly and people that                 09:26:34

14       did not, but I didn't really pay attention to that.                  09:26:36

15       Q.           So you're unable to identify any name that              09:26:39

16       might have appeared on any check that you deposited                  09:26:41

17       over a five-year period?                                             09:26:44

18       A.           I deposited checks into his account                     09:27:05

19       written from me.                                                     09:27:08

20       Q.           Other than yourself, anybody else whose                 09:27:11

21       name you might recall that appeared on a check?                      09:27:14

22       A.           I don't recall any other names.                         09:27:17

23       Q.           Do you know if the checks were coming from              09:27:22

24       United States or were they coming from overseas?                     09:27:24

25       A.           Both.                                                   09:27:29



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 17 of 76 PAGEID #: 907


                                                                                  Page 31
 1                             GREGORY ANGLIN

 2       Q.           Did you ever deposit any foreign currency?             09:27:31

 3       A.           I deposited foreign currency in to my                  09:27:40

 4       personal account and then wrote a check for whatever                09:27:44

 5       amount that was into my son's personal account.                     09:27:48

 6       Q.           Okay.    Do you recall what foreign currency           09:27:53

 7       you deposited into your own account and subsequently                09:27:56

 8       wrote a check to your son's account?                                09:27:59

 9       A.           The primary foreign courtesy would have                09:28:02

10       been pounds, but there were multiple foreign                        09:28:03

11       currencies.                                                         09:28:07

12       Q.           This is, again, over the five-year period,             09:28:08

13       2013 to roughly December of 2017?                                   09:28:10

14       A.           That's correct.                                        09:28:13

15       Q.           Were there occasions when you wrote checks             09:28:18

16       to Mr. Andrew Anglin's account other than those                     09:28:20

17       instances in which foreign currency was received?                   09:28:25

18       A.           There were sometimes that I did it with                09:28:31

19       United States currency as well.                                     09:28:33

20       Q.           You would deposit the money received at                09:28:36

21       Suite 121 into your personal account, and then write                09:28:38

22       a check to Mr. Andrew Anglin for deposit in his                     09:28:41

23       account?                                                            09:28:45

24       A.           That's correct.                                        09:28:45

25       Q.           Okay.    Why did you do that?                          09:28:45



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 18 of 76 PAGEID #: 908


                                                                                    Page 32
 1                             GREGORY ANGLIN

 2       A.           Because            changed their bank policy to            09:28:48

 3       where you could not deposit cash into their account                     09:28:53

 4       unless you were the account holder.                                     09:28:56

 5       Q.           When did that change occur?                                09:28:58

 6       A.           Maybe at the beginning of 2017.                 I don't    09:29:10

 7       recall exactly.                                                         09:29:12

 8       Q.           And the deposits that you made in to your                  09:29:14

 9       own account, are those also at                      or is it some       09:29:16

10       other banking institution?                                              09:29:19

11       A.           That was a different banking institution.                  09:29:24

12       Q.           What institution was it?                                   09:29:26

13       A.                                                                      09:29:27

14       Q.           Let's turn back to Moonbase, sir.                   Does   09:29:42

15       Moonbase maintain any financial records of which you                    09:29:45

16       are aware?                                                              09:29:47

17       A.           Not of which I'm aware.                                    09:29:49

18       Q.           Does it have any assets?                                   09:29:51

19       A.           Not that I am aware of.                                    09:29:54

20       Q.           You mentioned at some point that the name                  09:29:57

21       Andrew Anglin was registered as a trade name; do you                    09:30:00

22       recall that?                                                            09:30:03

23       A.           Yes, I do.                                                 09:30:03

24       Q.           What entity registered it?                                 09:30:06

25       A.           I think Moonbase did, but I'm not certain                  09:30:10



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 19 of 76 PAGEID #: 909


                                                                                  Page 34
 1                             GREGORY ANGLIN

 2       Q.           Have you had any discussions with                        09:31:21

 3       Mr. Andrew Anglin about the Daily Stormer?                            09:31:23

 4       A.           Yes.                                                     09:31:28

 5       Q.           Okay.    And what do you recall about those              09:31:29

 6       discussions?                                                          09:31:32

 7       A.           Can you clarify your question a little                   09:31:38

 8       bit?    What kind of discussions are you asking about?                09:31:40

 9       Q.           I'm trying to understand if you've spoken                09:31:42

10       to your son about this website and his role in it,                    09:31:44

11       his involvement in it.         What has he told you about             09:31:47

12       it?    That is what I'm trying to get at.                             09:31:50

13       A.           Well, he writes on the website about                     09:31:56

14       issues and things that I guess are important to him.                  09:32:00

15       Q.           And who funds the website?              Where does the   09:32:04

16       money for the website come?                                           09:32:09

17       A.           I don't really know how he structures                    09:32:12

18       that.                                                                 09:32:15

19       Q.           Have you ever spoken to him about that?                  09:32:15

20       A.           I know that he gets bitcoin, but I don't                 09:32:22

21       know anything about how that works.                He has mentioned   09:32:26

22       bitcoin before, though.                                               09:32:30

23       Q.           And when did he mention bitcoin?                         09:32:31

24       A.           I don't know.        Whenever bitcoin became a           09:32:34

25       thing.                                                                09:32:36



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 20 of 76 PAGEID #: 910


                                                                                  Page 35
 1                             GREGORY ANGLIN

 2       Q.           But was it this year, 2018?                             09:32:37

 3       A.           No, maybe a year ago.            A year, year and a     09:32:41

 4       half ago.                                                            09:32:45

 5       Q.           When is the last time you spoke with him?               09:32:46

 6       A.           Just a few days ago.                                    09:32:49

 7       Q.           And what do you recall about that                       09:32:51

 8       conversation?                                                        09:32:54

 9       A.           Just catching up, dad stuff, told him I                 09:32:56

10       was mad about having to come in today.                               09:32:59

11       Q.           Was it a phone call?           Was it an in-person      09:33:01

12       meeting?                                                             09:33:03

13       A.           Phone call.                                             09:33:04

14       Q.           And where was he calling from?                          09:33:04

15       A.           I don't know.                                           09:33:06

16       Q.           Did you receive a call on your cell phone?              09:33:08

17       Did you receive a call on your home phone?                   Where   09:33:10

18       were you when you received the call?                                 09:33:13

19       A.           It was my cell phone.                                   09:33:15

20       Q.           Does your cell phone tell you the incoming              09:33:16

21       number?                                                              09:33:19

22       A.           Yes.                                                    09:33:19

23       Q.           And what was the incoming number?                       09:33:19

24       A.           I don't recall.                                         09:33:21

25       Q.           Was it an international number?                         09:33:22



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 21 of 76 PAGEID #: 911


                                                                                  Page 44
 1                             GREGORY ANGLIN

 2       A.           No -- I'm sorry, what is the question                  09:42:59

 3       again?                                                              09:43:02

 4       Q.           Have you ever spoken to Miss Karen                     09:43:02

 5       Zappitelli about these Articles of Organization for a               09:43:05

 6       Domestic Limited Liability Company that's reflected                 09:43:07

 7       in Exhibit 2?                                                       09:43:10

 8       A.           I'm not sure what the Articles of                      09:43:11

 9       Organization are.      Is that on this document?                    09:43:13

10       Q.           Yes, sir.      If you turn to Page 2 of                09:43:17

11       Exhibit 2, you'll see that the title is Articles of                 09:43:19

12       Organization for a Domestic Limited Liability                       09:43:24

13       Company; do you see that, sir?                                      09:43:27

14       A.           Yes.                                                   09:43:29

15       Q.           Have you ever spoken to Miss Zappitelli                09:43:29

16       about this document?                                                09:43:31

17       A.           I don't recall.                                        09:43:32

18       Q.           If you turn to Page 3, you'll notice the               09:43:32

19       signature at the bottom?                                            09:43:38

20       A.           Yes.                                                   09:43:38

21       Q.           Do you remember recognize that signature?              09:43:39

22       A.           No, I do not.                                          09:43:40

23       Q.           Do you know if that is your son's                      09:43:41

24       signature, sir?                                                     09:43:42

25       A.           I do not know.                                         09:43:43



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 22 of 76 PAGEID #: 912


                                                                                  Page 45
 1                             GREGORY ANGLIN

 2       Q.           Okay.    Did you ever sign this document on             09:43:44

 3       behalf of your son?                                                  09:43:46

 4       A.           No, I did not.                                          09:43:49

 5       Q.           Did he ever ask you to do that?                         09:43:51

 6       A.           No, he did not.                                         09:43:54

 7       Q.           Do you see the address under the General                09:43:56

 8       Appointment of Agent section on Page 2?                              09:44:02

 9       A.           Yes.                                                    09:44:05

10       Q.           And what is that address?                               09:44:05

11       A.           6827 North High Street, Suite 121.                      09:44:07

12       Q.           That, in fact, is your business address?                09:44:11

13       A.           That's correct.                                         09:44:13

14       Q.           And it was your business address in                     09:44:13

15       September of 2016?                                                   09:44:15

16       A.           That is correct.                                        09:44:17

17       Q.           Did you give permission for Mr. Andrew                  09:44:17

18       Anglin to use this business address as the                           09:44:20

19       Appointment of Agent Address for Moonbase Holdings,                  09:44:23

20       LLC?                                                                 09:44:25

21       A.           I don't believe I did.               I can't say with   09:44:38

22       absolute certainty, but I don't believe I did.                       09:44:40

23       Q.           Did he ever tell you he was going to do                 09:44:43

24       this?                                                                09:44:45

25       A.           He did tell me he was going to do it.                   09:44:45



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 23 of 76 PAGEID #: 913


                                                                                  Page 49
 1                             GREGORY ANGLIN

 2       Q.           Do you have any understanding of a filing              09:47:59

 3       fee associated with the submission of Articles of                   09:48:01

 4       Organization for a Domestic Limited Liability                       09:48:04

 5       Company?                                                            09:48:07

 6       A.           I'm sorry, could you say that again?                   09:48:11

 7       Q.           Do you know whether you have to submit a               09:48:13

 8       fee in order to register a company in Ohio?                         09:48:14

 9       A.           Yes, you do.                                           09:48:16

10       Q.           Do you know how Mr. Andrew Anglin                      09:48:18

11       submitted the fee for Moonbase Holdings in September                09:48:20

12       of 2016?                                                            09:48:22

13       A.           It was probably paid by Karen Zappitelli.              09:48:31

14       I don't know for sure.                                              09:48:35

15       Q.           That was going to be my follow-up                      09:48:36

16       question.    What makes you say that?                               09:48:38

17       A.           Because I paid to reimburse them for this.             09:48:41

18       And my recollection was that that was a part of the                 09:48:48

19       reimbursement to them.                                              09:48:51

20       Q.           Okay.    What's your understanding of the              09:48:52

21       reimbursement that they sought from you?                            09:48:54

22       A.           What's my understanding of it?                         09:48:59

23       Q.           Yes, sir.                                              09:49:00

24       A.           I don't know what that means.                          09:49:01

25       Q.           Did they call you one day and say, hey,                09:49:03



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 24 of 76 PAGEID #: 914


                                                                                    Page 50
 1                             GREGORY ANGLIN

 2       write us a check for $99?          How did the process play             09:49:05

 3       out?                                                                    09:49:09

 4       A.           I think she sent a bill, and then I paid                   09:49:21

 5       it.                                                                     09:49:25

 6       Q.           Where did she send the bill to?                            09:49:26

 7       A.           That would have been my office address.                    09:49:29

 8       Q.           The 6827 North High Street, Suite 121?                     09:49:32

 9       A.           That's correct.                                            09:49:37

10       Q.           And do you have a copy of the invoice?                     09:49:37

11       A.           No, I do not.                                              09:49:41

12       Q.           Who was the invoice directed to?                           09:49:42

13       A.           I don't recall.                                            09:49:45

14       Q.           Was it directed to you?                                    09:49:46

15       A.           I don't recall.                                            09:49:49

16       Q.           Okay.    Did you ask any questions before                  09:49:50

17       paying the invoice?                                                     09:49:53

18       A.           I don't believe so.                                        09:50:00

19       Q.           Can you help me understand the process                     09:50:01

20       between receipt of invoice and payment of the                           09:50:03

21       reimbursement to Miss Zappitelli?                                       09:50:07

22       A.           Well, I knew that they were setting up an                  09:50:10

23       LLC for my son, and they sent an invoice.                  I paid the   09:50:15

24       invoice, and then was reimbursed by my son.                             09:50:21

25       Q.           And why did you pay the invoice?                           09:50:25



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 25 of 76 PAGEID #: 915


                                                                                    Page 51
 1                             GREGORY ANGLIN

 2       A.           Because my son was out of the country.                     09:50:28

 3       Q.           Did he ask you to pay it?                                  09:50:30

 4       A.           Yes, he did.                                               09:50:32

 5       Q.           And was it in a phone call or an email?                    09:50:33

 6       How did he communicate that information to you?                         09:50:36

 7       A.           I don't recall.                                            09:50:42

 8       Q.           And what understanding did you have about                  09:50:45

 9       getting reimbursement from your son after you paid                      09:50:48

10       this amount?                                                            09:50:51

11       A.           Well, I mean, I don't pay any expenses for                 09:50:54

12       his adventures here.        So he reimburses me for that.               09:50:57

13       Q.           What is that understanding based on?                Have   09:51:03

14       you talked to him about it or is that just an                           09:51:05

15       implicit understanding?                                                 09:51:08

16       A.           It's an implicit understanding.                            09:51:09

17       Q.           How long after you paid the invoice to the                 09:51:11

18       Zappitellis for the creation of Moonbase did you                        09:51:14

19       receive reimbursement from your son?                                    09:51:17

20       A.           I don't recall.                                            09:51:20

21       Q.           Did he send you a check?                                   09:51:21

22       A.           No.                                                        09:51:23

23       Q.           How did you get reimbursed?                                09:51:24

24       A.           I used cash from money that had been sent                  09:51:25

25       to him.                                                                 09:51:29



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 26 of 76 PAGEID #: 916


                                                                                  Page 52
 1                             GREGORY ANGLIN

 2       Q.           Okay.    Do you keep any accounting or                  09:51:30

 3       ledger of the amounts that are sent to him?                          09:51:35

 4       A.           No, I don't.                                            09:51:39

 5       Q.           So you just deducted $99 from a                         09:51:41

 6       contribution, and the remainder you deposited in the                 09:51:44

 7       account; is that how it worked?                                      09:51:48

 8       A.           Yes.                                                    09:51:58

 9       Q.           Did this occur in September of 2016?                    09:52:00

10       A.           It looks like it did from the date.                 I   09:52:03

11       don't have any recollection of that.                                 09:52:05

12       Q.           The amount that you paid for the creation               09:52:07

13       of Moonbase Holdings, the $99, did you write a check                 09:52:10

14       to the Zappitellis?                                                  09:52:14

15       A.           My recollection -- and I'm not sure this                09:52:24

16       is exactly right -- but my recollection was that                     09:52:26

17       their fee was about $500 total.             So I would have          09:52:30

18       written a check to Zappitellis and then being                        09:52:35

19       reimbursed by my son.                                                09:52:37

20       Q.           The total amount was $500?                              09:52:40

21       A.           That is my recollection.                                09:52:42

22       Q.           The check that you wrote to the                         09:52:43

23       Zappitellis, was that from your account at                           09:52:44

24            ?                                                               09:52:48

25       A.           Probably, yes.                                          09:52:52



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 27 of 76 PAGEID #: 917


                                                                                  Page 53
 1                             GREGORY ANGLIN

 2       Q.           Do you have access to that account?                     09:52:54

 3       A.           No, I do not.                                           09:52:55

 4       Q.           Why not?                                                09:52:57

 5       A.           It's been closed down.                                  09:52:58

 6       Q.           When was it closed down?                                09:53:00

 7       A.           Sometime late last year.                                09:53:06

 8       Q.           And why was it closed late last year?                   09:53:07

 9       A.           I don't know.        The bank just closed it.           09:53:11

10       Q.           And where do you bank currently?                        09:53:15

11       A.                                                                   09:53:17

12       Q.                        --                                         09:53:22

13       A.           Frank Cathy -- or Frank Cat.               Don't want   09:53:24

14       to mess you up there.                                                09:53:32

15       Q.           You don't have a copy of a canceled check               09:53:36

16       from                     ?                                           09:53:38

17       A.           Do I have a copy of a canceled check, no,               09:53:44

18       I do not.                                                            09:53:46

19       Q.           Did you get bank statements from                        09:53:47

20                         ?                                                  09:53:49

21       A.           I think the only statements I got were                  09:53:54

22       online.    That's the best of my recollection.                       09:53:56

23       Q.           Other than the $500 you paid to the                     09:54:06

24       Zappitellis for the creation of Moonbase, have you                   09:54:09

25       paid for any other expenses associated with Moonbase                 09:54:11



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 28 of 76 PAGEID #: 918


                                                                                  Page 54
 1                             GREGORY ANGLIN

 2       Holdings, LLC?                                                      09:54:14

 3                                    Objection, just in terms of it         09:54:16

 4       was clearly a reimbursement situation.                 He didn't    09:54:19

 5       actually pay for his son.                                           09:54:22

 6                    MR. QURESHI:       Okay.                               09:54:25

 7                                    Just want to make it clear.            09:54:26

 8                    MR. QURESHI:       Yeah, I think the record is         09:54:27

 9       clear on that, that he subsequently was reimbursed                  09:54:28

10       from his son's contributions.                                       09:54:31

11       A.           So the question is:           Were there any other     09:54:33

12       Moonbase expenses that I paid and then was reimbursed               09:54:35

13       for?                                                                09:54:39

14       Q.           Yes, sir.                                              09:54:40

15       A.           Is that the question?                                  09:54:40

16       Q.           Yes, sir.                                              09:54:41

17       A.           I believe there was an expense associated              09:54:46

18       with registering the trade name Andrew Anglin.                      09:54:48

19       Q.           Do you recall the amount of that expense?              09:54:53

20       A.           No, I do not.                                          09:54:55

21       Q.           Can you describe the mechanics of how that             09:54:57

22       worked?                                                             09:55:00

23       A.           There was some fee involved, and I paid                09:55:03

24       it.    I don't recall whether I paid -- used his cash               09:55:10

25       to pay the fee, or whether I wrote a check and then                 09:55:13



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 29 of 76 PAGEID #: 919


                                                                                  Page 55
 1                             GREGORY ANGLIN

 2       was reimbursed by Andrew.          I don't recall which it          09:55:17

 3       was.                                                                09:55:19

 4       Q.           And if you had written a check, this was               09:55:20

 5       during a time when                                was your bank?    09:55:23

 6       A.           That is correct.                                       09:55:26

 7       Q.           And I'm sorry if I am repeating a                      09:55:28

 8       question.    Do you recall the amount that you paid?                09:55:30

 9       A.           No, I do not.                                          09:55:36

10       Q.           Have you spoken to either Karen or John                09:55:41

11       Zappitelli recently?                                                09:55:44

12       A.           Not recently.        Sometime maybe five or six        09:55:50

13       months ago.                                                         09:55:55

14       Q.           What did you talk to them about five to                09:55:56

15       six months ago?                                                     09:55:58

16       A.           A friend of mine had some old coins he                 09:55:59

17       wanted to sell, and I asked John if he had any ideas                09:56:02

18       about how to do that.                                               09:56:04

19       Q.           Do you recall speaking with them about the             09:56:07

20       creation of Moonbase Holdings, LLC at any point in                  09:56:09

21       time?                                                               09:56:12

22       A.           Not after the initial conversation that I              09:56:13

23       had with Karen.                                                     09:56:16

24       Q.           Do you know whether your son, in fact, did             09:56:17

25       speak to either Karen or John Zappitelli about the                  09:56:20



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 30 of 76 PAGEID #: 920


                                                                                  Page 57
 1                             GREGORY ANGLIN

 2       A.           Okay.                                                  09:58:23

 3       Q.           Sir, have you seen Exhibit 3 before?                   09:58:24

 4       A.           I don't recall ever having seen this, no.              09:58:26

 5       Q.           Okay.    I'll represent to you it's a letter           09:58:28

 6       from the Internal Revenue Service to Moonbase                       09:58:31

 7       Holdings, LLC, and it's directed to an address that                 09:58:33

 8       we've talked about earlier today, 6827 North High                   09:58:37

 9       Street, Suite 121, correct?                                         09:58:40

10       A.           Right.                                                 09:58:43

11       Q.           Do you recall ever receiving this document             09:58:44

12       at that address?                                                    09:58:46

13       A.           No, I do not recall.                                   09:58:49

14       Q.           Have you had any discussions with                      09:58:52

15       Mr. Andrew Anglin about the procurement of an                       09:58:53

16       employer identification number for Moonbase Holdings,               09:58:56

17       LLC?                                                                09:58:57

18       A.           No, I have not.                                        09:58:59

19       Q.           Do you know whether Moonbase Holdings                  09:59:01

20       files tax returns?                                                  09:59:03

21       A.           I don't know.                                          09:59:05

22       Q.           Did you provide him any advice or guidance             09:59:06

23       on obtaining an employer I.D. number?                               09:59:08

24       A.           No, I did not.                                         09:59:12

25       Q.           You mentioned earlier in the day about                 09:59:27



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 31 of 76 PAGEID #: 921


                                                                                  Page 58
 1                             GREGORY ANGLIN

 2       receiving legal documents at the 6827 North High                    09:59:29

 3       Street address, Suite 121; do you recall that?                      09:59:32

 4       A.           Yes, I do.                                             09:59:36

 5       Q.           And these are legal documents directed to              09:59:37

 6       Mr. Andrew Anglin, is that correct?                                 09:59:39

 7       A.           When you say legal documents, I'm talking              09:59:41

 8       about documents that come from attorneys, that have                 09:59:43

 9       an attorney return address.                                         09:59:46

10       Q.           Okay.    What is your practice with those              09:59:48

11       documents, what do you do with them?                                09:59:49

12       A.           I put them in a big plastic tub.                       09:59:51

13       Q.           And what happens to them afterwards?                   09:59:54

14       A.           They sit in the tub.                                   09:59:56

15       Q.           You don't forward them on to anybody?                  09:59:58

16       A.           No, I do not.                                          10:00:00

17       Q.           And what about letters from the Internal               10:00:01

18       Revenue Service that were directed to that address,                 10:00:03

19       what did you do with those?                                         10:00:06

20       A.           Any mailings that are directed to Moonbase             10:00:07

21       or Daily Stormer I don't open.                                      10:00:13

22       Q.           What do you do with it?                                10:00:16

23       A.           Throw them away.                                       10:00:18

24       Q.           Did you put it in the tub or you throw it              10:00:18

25       away?                                                               10:00:21



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 32 of 76 PAGEID #: 922


                                                                                  Page 59
 1                             GREGORY ANGLIN

 2       A.           I put the attorney stuff in the tub.                   10:00:21

 3       Anything else I throw away.                                         10:00:23

 4       Q.           What is your practice to treat                         10:00:25

 5       correspondence from the Internal Revenue Service                    10:00:27

 6       directed to Moonbase?                                               10:00:29

 7       A.           That would be throw away.                              10:00:30

 8       Q.           Do you ever have conversations with your               10:00:35

 9       son about the fact that he has received                             10:00:37

10       correspondence from the Internal Revenue Service that               10:00:40

11       you subsequently have thrown away; have you ever told               10:00:42

12       him that?                                                           10:00:45

13       A.           What I have told him is that I will not                10:00:46

14       open any correspondence addressed to Daily Stormer or               10:00:48

15       to Moonbase Holdings.                                               10:00:52

16       Q.           And do you go on to tell him that you will             10:00:53

17       throw it away if it's from the Internal Revenue                     10:00:55

18       Service?                                                            10:00:58

19       A.           I didn't specify the Internal Revenue                  10:00:59

20       Service.    What I said was:         I will not open any mail       10:01:01

21       sent to Daily Stormer or Moonbase.                                  10:01:06

22       Q.           And what did he say to you in response?                10:01:09

23       A.           He said I can get anything I want online,              10:01:11

24       don't worry about it.                                               10:01:16

25       Q.           Okay.    And when contributions were                   10:01:17



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 33 of 76 PAGEID #: 923


                                                                                  Page 60
 1                             GREGORY ANGLIN

 2       directed to the 6827 North High Street, Suite 121                     10:01:19

 3       address, were they directed to Mr. Andrew Anglin or                   10:01:24

 4       were they directed to the Daily Stormer or to                         10:01:27

 5       Moonbase?                                                             10:01:31

 6       A.           They were directed to Andrew Anglin.                     10:01:31

 7       There was -- almost all were directed to                              10:01:34

 8       Andrew Anglin.                                                        10:01:38

 9       Q.           The instances when they were not directed                10:01:40

10       to Andrew Anglin, who were they directed to?                          10:01:42

11       A.           I only recall one directed to the Daily                  10:01:46

12       Stormer of the whole five years.                                      10:01:48

13       Q.           And what did you do with that particular                 10:01:50

14       correspondence?                                                       10:01:53

15       A.           Threw it away unopened.                                  10:01:54

16       Q.           Okay.    And how did you know it was a                   10:01:55

17       financial contribution?                                               10:01:57

18       A.           I don't know that it was for sure.                  It   10:01:58

19       wasn't from an attorney.          It could have been a note           10:02:00

20       of encouragement.      I don't know.          No, I take that         10:02:03

21       back.    There was another one that I remember that was               10:02:11

22       a ten dollar check that was made out to Daily                         10:02:14

23       Stormer, and I remember throwing that away.                           10:02:17

24       Q.           And who was the envelope addressed to?                   10:02:20

25       A.           The envelope was addressed to Daily                      10:02:26



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 34 of 76 PAGEID #: 924


                                                                                   Page 61
 1                             GREGORY ANGLIN

 2       Stormer.    I opened it in error.           I saw a ten dollar         10:02:29

 3       check, and I threw it away.                                            10:02:34

 4       Q.           Are you aware of any bank accounts held by                10:02:36

 5       Daily Stormer?                                                         10:02:39

 6       A.           No, I'm not.                                              10:02:40

 7       Q.           Are you aware of any bank accounts held by                10:02:42

 8       Moonbase Holdings, LLC?                                                10:02:45

 9       A.           No, I'm not.                                              10:02:47

10       Q.           When your son told you he was going to                    10:02:48

11       create an entity called Moonbase, did you ask him                      10:02:50

12       why?                                                                   10:02:54

13                                    Objection.           We've talked about   10:02:54

14       this, I think, at some length.                                         10:02:55

15                    MR. QURESHI:       Yeah.      I think it ties to          10:02:57

16       the specific line of questioning.                 I'm not going to     10:02:59

17       dwell on it.                                                           10:03:02

18       A.           No, I did not.                                            10:03:03

19       Q.           What familiarity do you have with the                     10:03:14

20       concept of trade names?         What's a trade name?                   10:03:16

21       A.           I think it's a name you register so that                  10:03:22

22       other people can't use it.           I think that is what it           10:03:24

23       is.                                                                    10:03:26

24       Q.           And how did you come about this                           10:03:27

25       understanding?                                                         10:03:28



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 35 of 76 PAGEID #: 925


                                                                                  Page 67
 1                             GREGORY ANGLIN

 2                    (Plaintiff's Exhibit 4 was marked for                  10:09:33

 3       identification.)                                                    10:09:33

 4       Q.           Mr. Anglin, I'm handing you a document                 10:09:35

 5       that's marked Exhibit 4.                                            10:09:37

 6       A.           Okay.                                                  10:09:40

 7       Q.           Please take a moment to review it.                     10:09:41

 8       A.           Okay.                                                  10:10:00

 9       Q.           Have you seen this document before,                    10:10:00

10       Mr. Anglin?                                                         10:10:02

11       A.           Yes, I have.                                           10:10:02

12       Q.           What is it?                                            10:10:03

13       A.           It is the trade name registration for the              10:10:04

14       name Andrew Anglin.                                                 10:10:09

15       Q.           And what role, if any, did you play in                 10:10:11

16       this trade name registration for the name Andrew                    10:10:13

17       Anglin?                                                             10:10:15

18       A.           I applied for the name.                                10:10:16

19       Q.           On whose behalf?                                       10:10:19

20       A.           Andrew asked me to do it for him.                      10:10:22

21       Q.           If you turn to the second page of the                  10:10:24

22       document, sir.                                                      10:10:26

23       A.           Yes.                                                   10:10:27

24       Q.           You'll see under name of the registrant                10:10:28

25       Moonbase Holdings, LLC?                                             10:10:31



                               76* 5HSRUWLQJ  :RUOGZLGH   
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 36 of 76 PAGEID #: 926


                                                                                      Page 68
 1                             GREGORY ANGLIN

 2       A.           Um-hum.                                                      10:10:34

 3       Q.           Did I read that correctly?                                   10:10:34

 4       A.           Yes.                                                         10:10:36

 5       Q.           Is it your understanding you were applying                   10:10:36

 6       for the trade name on behalf of Moonbase Holdings?                        10:10:38

 7       A.           That's correct.                                              10:10:41

 8       Q.           And you knew that?                                           10:10:41

 9       A.           Yes.                                                         10:10:42

10       Q.           What other conversations do you recall                       10:10:54

11       with Mr. Andrew Anglin about the registration of his                      10:10:55

12       name as a trade name?                                                     10:10:59

13       A.           I don't recall anything else.                                10:11:17

14       Q.           Okay.    Can you describe to me in as much                   10:11:20

15       detail as you recall the request he made of you?                          10:11:23

16       A.           Well, again, I'm a little bit fuzzy on                       10:11:28

17       this one.    I think -- I just don't want to guess.                  I    10:11:32

18       don't know.                                                               10:11:38

19       Q.           Do you recall a telephone call in which                      10:11:39

20       you had a conversation with him?                                          10:11:42

21       A.           I don't recall the phone conversation.                  I    10:11:52

22       know that he asked me to register his name as a trade                     10:11:53

23       name, but I don't recall the conversation.                                10:11:57

24       Q.           Okay.    My question was a little more                       10:11:58

25       basic.    It is:    Was it a phone conversation?                 Was it   10:12:01



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 37 of 76 PAGEID #: 927


                                                                                  Page 69
 1                             GREGORY ANGLIN

 2       a email?    Was it a in-person meeting?              Do you know    10:12:05

 3       how the discussion arose?                                           10:12:08

 4       A.           Well, I know it wasn't in person, because              10:12:10

 5       he was out of the country.           I don't remember whether       10:12:12

 6       it was email or phone.                                              10:12:16

 7       Q.           Okay.    And in the survey of email that you           10:12:19

 8       undertook to look for responsive documents did you                  10:12:22

 9       identify any email related to this topic?                           10:12:26

10       A.           No, I did not.                                         10:12:29

11       Q.           Is it your practice to delete emails?                  10:12:32

12       A.           Yes, it is.                                            10:12:34

13       Q.           Both in your inbox and your sent box?                  10:12:35

14       A.           That's correct.                                        10:12:38

15       Q.           Did you work with the Zappitellis in                   10:12:43

16       connection with this trade name registration in                     10:12:45

17       Exhibit 4?                                                          10:12:50

18       A.           I don't think so.                                      10:12:57

19       Q.           Had you ever done a trade name                         10:12:58

20       registration before?                                                10:13:00

21       A.           I may have for Morningstar Counseling, I               10:13:20

22       don't recall.                                                       10:13:23

23       Q.           And when you may have performed a trade                10:13:23

24       name registration for Morningstar, did you do it on                 10:13:26

25       your own or did you work with an accountant or the                  10:13:29



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 38 of 76 PAGEID #: 928


                                                                                  Page 70
 1                             GREGORY ANGLIN

 2       Zappitellis or consultant?                                            10:13:33

 3       A.           I don't have any recollection of that.                   10:13:37

 4       Once again, we're going back 15 years, 20 years,                      10:13:38

 5       something like that.                                                  10:13:41

 6       Q.           Exhibit 4, though, is dated January of                   10:13:42

 7       2017, is it not?                                                      10:13:44

 8       A.           I understand that.          I was talking about          10:13:45

 9       Morningstar.                                                          10:13:47

10       Q.           And in connection with Exhibit 4, did you                10:13:48

11       undertake any research to figure out how to do a                      10:13:51

12       trade name registration?                                              10:13:54

13       A.           I don't remember -- I don't know how I                   10:14:10

14       knew to go to the secretary of state.                I don't recall   10:14:13

15       that.                                                                 10:14:15

16       Q.           Okay.    How much time did it take to                    10:14:15

17       undertake the trade name registration, sir?                           10:14:18

18       A.           Again, I just don't recall enough of the                 10:14:21

19       details of this.      It doesn't look like it would take              10:14:23

20       a lot of time, but I don't recall.                                    10:14:26

21       Q.           Who paid for the registration fee?                       10:14:29

22       A.           Andrew paid for it.                                      10:14:32

23       Q.           And how did that work?                                   10:14:34

24       A.           He would have -- if I paid cash, then it                 10:14:36

25       would have been Andrew's cash.             If I wrote a check,        10:14:39



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 39 of 76 PAGEID #: 929


                                                                                  Page 71
 1                             GREGORY ANGLIN

 2       then Andrew would have reimbursed me.                                10:14:42

 3       Q.           What makes you say that he would have                   10:14:45

 4       reimbursed you?                                                      10:14:47

 5       A.           Because he always did.                                  10:14:48

 6       Q.           If you look at the second page of                       10:14:49

 7       Exhibit 4.     You'll notice in the right-hand corner it             10:14:51

 8       says Date Electronically Filed, January 5, 2017, is                  10:14:53

 9       that correct?                                                        10:14:59

10       A.           Yes.                                                    10:15:00

11       Q.           Does that refresh your recollection that                10:15:01

12       this document was electronically filed?                              10:15:02

13       A.           I just don't remember it.               I don't         10:15:08

14       remember how it happened.                                            10:15:15

15       Q.           And if it was electronically filed, sir,                10:15:17

16       do you have a recollection as to whether you                         10:15:19

17       submitted credit card information, you provided                      10:15:22

18       checking account information in order to pay the $39                 10:15:26

19       filing fee?                                                          10:15:29

20       A.           I just don't remember.               I don't remember   10:15:30

21       much about this at all.         I don't remember how it was          10:15:32

22       paid.    I just don't remember the document very well.               10:15:36

23       Q.           Okay.    If you look at the first box in the            10:15:42

24       left-hand corner on Page 2 of Exhibit 4; do you see                  10:15:49

25       that box, sir?                                                       10:15:59



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 40 of 76 PAGEID #: 930


                                                                                  Page 80
 1                             GREGORY ANGLIN

 2       that's when he began everything.              But, yeah I don't     10:43:58

 3       remember.    I just don't remember.                                 10:44:01

 4       Q.           Subsequent to the trade name registration,             10:44:03

 5       after it was completed did you ever talk to him about               10:44:05

 6       the trade name registration?                                        10:44:09

 7       A.           No, I didn't.                                          10:44:13

 8       Q.           Have you ever spoken to anyone else other              10:44:15

 9       than your lawyer about the trade name registration of               10:44:16

10       Andrew Anglin on behalf of Moonbase Holdings, LLC?                  10:44:20

11       A.           No, I have not.                                        10:44:26

12                    (Plaintiff's Exhibit 5 was marked for                  10:44:30

13       identification.)                                                    10:44:30

14       Q.           Mr. Anglin, I'm handing you a document                 10:44:31

15       that has been marked as Exhibit 5.                Please take a     10:44:33

16       moment to review that, sir.                                         10:44:36

17       A.           Okay.                                                  10:44:46

18       Q.           Have you seen this document before?                    10:44:48

19       A.           No, I have not.                                        10:44:49

20       Q.           I'll represent to you, it is a printout                10:44:52

21       from the Whois Tool for a website entitled                          10:44:54

22       DailyStormer.com.      And if you look at the creation              10:44:57

23       date for the website, it's listed as March 20th,                    10:45:02

24       2013; do you see that?                                              10:45:07

25       A.           Yes, I do.                                             10:45:08



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 41 of 76 PAGEID #: 931


                                                                                    Page 81
 1                             GREGORY ANGLIN

 2       Q.           And if you continue to read down that                      10:45:10

 3       column, you'll see there's an entry for registrant                      10:45:13

 4       name?                                                                   10:45:16

 5       A.           Yes.                                                       10:45:16

 6       Q.           And is that your name listed, sir?                         10:45:17

 7       A.           That is my name listed, yes.                               10:45:19

 8       Q.           Did you have any involvement in the                        10:45:22

 9       registration of the website Daily Stormer.com on or                     10:45:23

10       about March 20, 2013?                                                   10:45:27

11       A.           Yes, I did.                                                10:45:31

12       Q.           What was that involvement?                                 10:45:32

13       A.           This one I actually remember.                I was         10:45:34

14       sitting in my living room of my condo with my son,                      10:45:36

15       and he told me that he was going to start another                       10:45:40

16       website.    And I said, okay.         And he asked if he could          10:45:45

17       use my credit card to register the name.                  And I asked   10:45:51

18       how much it was, and it wasn't very much money, so I                    10:45:58

19       said fine.                                                              10:46:02

20       Q.           Was it your understanding at the time that                 10:46:02

21       he didn't have his own credit card?                                     10:46:04

22       A.           That's correct.                                            10:46:06

23       Q.           And what bank issued the credit card that                  10:46:06

24       was used to register this website?                                      10:46:09

25       A.           Probably                              although, it         10:46:11



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 42 of 76 PAGEID #: 932


                                                                                  Page 82
 1                             GREGORY ANGLIN

 2       could have been American Express.                 I don't know.     10:46:16

 3       Q.           What else do you recall about that                     10:46:20

 4       conversation?                                                       10:46:22

 5       A.           Just that I had no idea I was going to be              10:46:26

 6       the registrant of a website that he was going to run.               10:46:28

 7       Q.           Do you recall whether he entered the                   10:46:33

 8       information related to the creation of the website or               10:46:38

 9       is that something you did?                                          10:46:41

10       A.           He would have entered everything, and then             10:46:42

11       asked me for my credit card.                                        10:46:44

12       Q.           Do you have any understanding as to why he             10:46:46

13       listed you as the registrant?                                       10:46:48

14       A.           I have no idea.                                        10:46:49

15       Q.           Did you ever ask him about that?                       10:46:51

16       A.           Yeah.                                                  10:46:52

17       Q.           And what was that conversation like?                   10:46:53

18       A.           Well, the conversation was -- let me think             10:46:54

19       for just a minute.       When I realized I was the                  10:47:00

20       registrant, we had a very direct conversation where I               10:47:07

21       told him I was very disappointed in him that he                     10:47:13

22       allowed that to happen, and that I wanted it removed                10:47:16

23       immediately.                                                        10:47:19

24       Q.           And, sir, when did that occur?                         10:47:20

25       A.           I didn't even find out about it until                  10:47:22



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 43 of 76 PAGEID #: 933


                                                                                  Page 93
 1                             GREGORY ANGLIN

 2       sure that the record is clear here.                The domain name   11:00:51

 3       was registered in March of 2013, correct?                            11:00:54

 4       A.           Yes, that's correct.                                    11:00:57

 5       Q.           On the internet?                                        11:00:58

 6       A.           That's correct.                                         11:01:00

 7       Q.           And it listed you -- the registration                   11:01:01

 8       listed you as the registrant, the administrator, and                 11:01:04

 9       the technical contact, correct?                                      11:01:09

10       A.           That's correct.                                         11:01:10

11       Q.           And that's all reflected on Exhibit 5?                  11:01:11

12       A.           That's correct.                                         11:01:14

13       Q.           And at some point after the registration                11:01:15

14       of the domain name reflected on Exhibit 5, you                       11:01:18

15       expressed disappointment to your son about that fact,                11:01:22

16       correct?                                                             11:01:25

17       A.           That's correct.                                         11:01:26

18       Q.           And my question was:           Exhibit 6 is a trade     11:01:27

19       name registration for Daily Stormer.                Did you submit   11:01:30

20       the trade name registration, Exhibit 6, before or                    11:01:35

21       after you had expressed disappointment to your son                   11:01:38

22       about the internet domain registration?                              11:01:42

23       A.           I don't recall.                                         11:01:45

24       Q.           When you submitted the trade name                       11:01:53

25       registration for Daily Stormer what did you                          11:01:54



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 44 of 76 PAGEID #: 934


                                                                                   Page 94
 1                             GREGORY ANGLIN

 2       understand you were doing?                                             11:01:57

 3       A.           Honestly, I didn't understand anything.                   11:02:06

 4       What he said was:      Can you register this name?               He    11:02:08

 5       may have said so someone else doesn't use it, I don't                  11:02:13

 6       remember.                                                              11:02:16

 7       Q.           Okay.                                                     11:02:17

 8       A.           I just remember him asking me to do that.                 11:02:18

 9       Q.           At this point in time in December of 2016,                11:02:21

10       had you ever visited the website DailylyStormer.com?                   11:02:24

11       A.           Yes, I had.                                               11:02:29

12       Q.           Okay.    Did you know the content on the                  11:02:30

13       website?                                                               11:02:31

14       A.           Yes, sir, I did.                                          11:02:32

15       Q.           Had you formed an opinion about whether                   11:02:33

16       you agree or disagree with the content?                                11:02:35

17       A.           Yes, I had.                                               11:02:37

18       Q.           And with that opinion in mind, you agreed                 11:02:38

19       to do what your son asked?                                             11:02:40

20       A.           I have a difficult time as a dad sometimes                11:02:51

21       knowing what to support and what not to support.                   I   11:02:54

22       don't take responsibility for somebody else's                          11:02:58

23       actions.    He asked me to record this form, and I did.                11:03:01

24       Q.           Okay.    The filing fee associated with the               11:03:08

25       trade name registration in Exhibit 6, who paid that?                   11:03:15



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 45 of 76 PAGEID #: 935


                                                                                       Page 95
 1                             GREGORY ANGLIN

 2       A.           Andrew Anglin paid it.                                        11:03:21

 3       Q.           How did Andrew Anglin pay it?                                 11:03:23

 4       A.           I don't recall.                                               11:03:26

 5       Q.           Do you recall going to the clerk's office,                    11:03:26

 6       sir?                                                                       11:03:29

 7       A.           I think I can remember going to a clerk's                     11:03:29

 8       office on Broad Street or something downtown, and I                        11:03:31

 9       think it was related to this, but I'm just not                             11:03:35

10       positive.    And I don't recall whether I paid cash or                     11:03:38

11       credit card, I just don't remember.                                        11:03:40

12       Q.           And the visit that you do recall where you                    11:03:42

13       went to the clerk's office, the cash or credit card                        11:03:44

14       you used, was it yours?                                                    11:03:48

15       A.           It would not have been my son's.                    I never   11:03:51

16       used one of his.      Is that your question?                               11:03:53

17       Q.           Yes, sir.                                                     11:03:56

18       A.           No.   It would have been mine, yes.                           11:03:56

19       Q.           To go back to my earlier question:                    In      11:03:59

20       connection with the trade name registration of Daily                       11:04:02

21       Stormer, who paid the filing fee?                                          11:04:04

22       A.           This is the trade name document here,                         11:04:09

23       right?                                                                     11:04:12

24       Q.           Correct.     Exhibit 6 is the trade name                      11:04:12

25       registration.                                                              11:04:14



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 46 of 76 PAGEID #: 936


                                                                                 Page 106
 1                             GREGORY ANGLIN

 2       A.           No, I do not.                                          11:18:14

 3       Q.           Have you ever asked him that question?                 11:18:17

 4       A.           I've never talked to him about Moonbase.               11:18:18

 5       Q.           In registering the trade name Daily                    11:18:21

 6       Stormer on behalf of Moonbase, you didn't have a                    11:18:29

 7       conversation with him?                                              11:18:34

 8       A.           Well, I suppose he would have said                     11:18:42

 9       register it under Moonbase, but that's -- I don't                   11:18:45

10       know about the conversation, but I followed whatever                11:18:51

11       his directions were.                                                11:18:53

12       Q.           And registering the name of Andrew Anglin              11:18:55

13       on behalf of Moonbase, that was also a conversation                 11:18:59

14       about Moonbase, correct?                                            11:19:02

15       A.           It was a request to register something on              11:19:09

16       behalf of Moonbase.                                                 11:19:11

17       Q.           So you would agree that that was a                     11:19:13

18       conversation about Moonbase, sir?                                   11:19:15

19       A.           Well, I wouldn't say that we had a                     11:19:16

20       conversation about Moonbase, no.              I would say exactly   11:19:18

21       that, that he said, can you register this trade name                11:19:23

22       under Moonbase.      So if you want to define it as a               11:19:27

23       conversation or not, I wouldn't, but you certainly                  11:19:31

24       may, if you like.                                                   11:19:33

25       Q.           Okay.    Other than those instances, do you            11:19:34



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 47 of 76 PAGEID #: 937


                                                                                 Page 107
 1                             GREGORY ANGLIN

 2       recall any other instance in which Mr. Andrew Anglin                11:19:38

 3       asked you to do something on behalf of Moonbase?                    11:19:42

 4       A.           No, I don't recall anything else.                      11:19:45

 5       Q.           Have you ever understood Mr. Andrew Anglin             11:20:05

 6       to describe the financial condition of Moonbase?                    11:20:10

 7       A.           No.                                                    11:20:16

 8       Q.           Has he ever told you that it's on the cusp             11:20:17

 9       of insolvency?                                                      11:20:19

10       A.           No.                                                    11:20:21

11       Q.           Has he ever said anything else about its               11:20:23

12       financial condition?                                                11:20:26

13       A.           No, he has not.                                        11:20:26

14                    (Plaintiff's Exhibit 8 was marked for                  11:20:38

15       identification.)                                                    11:20:38

16       Q.           Mr. Anglin, I'm handing you a document                 11:20:42

17       that's marked as Exhibit 8.           Please take a moment to       11:20:45

18       review it.                                                          11:20:50

19       A.           Okay.                                                  11:20:55

20       Q.           Have you seen this document before, sir?               11:20:56

21       A.           Yes, I filled it out.                                  11:20:58

22       Q.           Okay.    And what is it?                               11:20:59

23       A.           It's an application for a post office box.             11:21:01

24       Q.           And why did you fill out an application                11:21:04

25       for a post office box?                                              11:21:07



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 48 of 76 PAGEID #: 938


                                                                                 Page 108
 1                             GREGORY ANGLIN

 2       A.           On the heels of my conversation that                   11:21:11

 3       Andrew needed to remove -- not use my office address                11:21:13

 4       any more, he advised me that he could not set up a                  11:21:18

 5       post office box unless he was in the country, and he                11:21:22

 6       was out of the country and asked if I would help him                11:21:25

 7       accomplish that.                                                    11:21:29

 8       Q.           Did you have an understanding as to where              11:21:30

 9       he was?                                                             11:21:32

10       A.           No, I did not.                                         11:21:32

11       Q.           You never asked him?                                   11:21:33

12       A.           No.                                                    11:21:34

13       Q.           And the conversation you had with him, was             11:21:42

14       that over the phone?                                                11:21:45

15       A.           I believe so, yes.                                     11:21:48

16       Q.           And he told you, I'm out of the country,               11:21:49

17       correct?                                                            11:21:52

18       A.           That is correct.         Well, he didn't tell me       11:21:52

19       I'm out of the country.         I knew he was out of the            11:21:54

20       country.                                                            11:21:57

21       Q.           And how did you know that he was out of                11:21:57

22       the country?                                                        11:22:00

23       A.           Because he hadn't been back in the country             11:22:00

24       for five years probably.                                            11:22:02

25       Q.           And how did you know that?                             11:22:03



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 49 of 76 PAGEID #: 939


                                                                                 Page 109
 1                             GREGORY ANGLIN

 2       A.           Because he would have come and seen me if                11:22:04

 3       he was in the country.                                                11:22:06

 4       Q.           Okay.    And did you know where he was?                  11:22:07

 5       A.           No.   I know that at some point he spent                 11:22:09

 6       time in Thailand over that five-year period, but, no,                 11:22:14

 7       I did not know where he was.                                          11:22:20

 8       Q.           And you didn't believe it was important to               11:22:21

 9       ask him?                                                              11:22:23

10       A.           No, I did not.                                           11:22:24

11       Q.           Why not?                                                 11:22:29

12                                    Objection.           Go ahead.           11:22:33

13       A.           He's a private person, and I'm a talkative               11:22:38

14       guy.   And so he prefers and I prefer to not know                     11:22:46

15       where he is.                                                          11:22:51

16       Q.           Sir, if you look at the document marked as               11:22:54

17       Exhibit 8, I believe you testified earlier that you                   11:22:58

18       filled out this form?                                                 11:23:01

19       A.           Do you mind if I come back to a question                 11:23:02

20       real quick?     I want to make sure I said the right                  11:23:04

21       thing.                                                                11:23:06

22       Q.           Okay.                                                    11:23:06

23       A.           He could have actually been in Russia.               I   11:23:07

24       said Thailand, but I don't know.                                      11:23:10

25       Q.           What makes you think that he may have been               11:23:12



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 50 of 76 PAGEID #: 940


                                                                                 Page 110
 1                             GREGORY ANGLIN

 2       in Russia?                                                          11:23:14

 3       A.           I know he had told me he had been in                   11:23:16

 4       Russia at one time, and I know that he had been in                  11:23:18

 5       Thailand at one time.                                               11:23:20

 6       Q.           And on the one time that he told you he                11:23:22

 7       was in Russia, why did he tell you his location then,               11:23:24

 8       but not on other occasions?                                         11:23:27

 9       A.           That was several years ago, and I think it             11:23:34

10       was -- I don't know why.                                            11:23:36

11       Q.           I believe you testified that he was a                  11:23:42

12       private person?                                                     11:23:43

13       A.           He is.                                                 11:23:44

14       Q.           And you were a talkative person?                       11:23:45

15       A.           That is what I said.                                   11:23:47

16       Q.           Notwithstanding that, he shared with you               11:23:48

17       his location?                                                       11:23:50

18       A.           A number of years ago he did, yes.                     11:23:52

19       Q.           But more recently he has not?                          11:23:54

20       A.           That's correct.                                        11:23:56

21       Q.           And you haven't asked him?                             11:23:56

22       A.           That's correct.                                        11:23:58

23       Q.           If we turn to Exhibit 8, sir, the document             11:24:00

24       that I believe you testified you completed.                         11:24:03

25       A.           Yes.                                                   11:24:06



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 51 of 76 PAGEID #: 941


                                                                                  Page 111
 1                             GREGORY ANGLIN

 2       Q.           Do you recall when you filled this out?                   11:24:08

 3       A.           No, I do not.        This looks like it's dated           11:24:09

 4       there, though.                                                         11:24:12

 5       Q.           And what is the date that you understand?                 11:24:13

 6       A.           Well, let me find it here.                                11:24:15

 7       Q.           There is a date stamp in the right-hand                   11:24:18

 8       corner.                                                                11:24:20

 9       A.           Yes, that says December 15, 2017.                         11:24:21

10       Q.           Sir, in the right-hand corner the date                    11:24:32

11       that I make out is January 12, 2017.                                   11:24:34

12       A.           Oh, I'm sorry.                                            11:24:37

13       Q.           Where it's a post office stamp.                           11:24:40

14                                    It's hard to read.                        11:24:43

15       A.           I can read January 12.               I can't quite read   11:24:46

16       the year.    But if you guys say 2017, I'll go with                    11:24:48

17       that.                                                                  11:24:51

18       Q.           The December date you're referencing,                     11:24:51

19       where do you see that?                                                 11:24:53

20       A.           That was at the top of my form there.                     11:24:55

21       Q.           Oh, okay.      That's the date on which it was            11:24:57

22       faxed?                                                                 11:25:00

23       A.           Okay.    Sorry.                                           11:25:01

24       Q.           The date in the right-hand corner I see is                11:25:02

25       January 12, 2017.                                                      11:25:04



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 52 of 76 PAGEID #: 942


                                                                                 Page 112
 1                             GREGORY ANGLIN

 2       A.           Okay.                                                  11:25:05

 3       Q.           Is that consistent with your recollection?             11:25:06

 4       A.           I don't recall when.           It certainly -- I       11:25:08

 5       have no reason to believe that is wrong.                            11:25:11

 6       Q.           Okay.    And I believe you testified that              11:25:13

 7       Mr. Andrew Anglin was out of the country and therefor               11:25:15

 8       he requested that you set up a post office box for                  11:25:19

 9       him?                                                                11:25:21

10       A.           That's correct.                                        11:25:22

11       Q.           And did you provide identification to the              11:25:23

12       post office in connection with this process?                        11:25:26

13       A.           Yes, I did.                                            11:25:30

14       Q.           Did you also pay a sum?                                11:25:31

15       A.           I did, yes.                                            11:25:32

16       Q.           How much did you pay?                                  11:25:33

17       A.           I don't recall.         Maybe $125, something          11:25:35

18       around that range.                                                  11:25:38

19       Q.           And where did that money come from?                    11:25:39

20       A.           Andrew paid that.                                      11:25:40

21       Q.           And can you describe for us the process by             11:25:42

22       which that occurred?                                                11:25:44

23       A.           Again, I don't recall whether it was paid              11:25:45

24       directly with his cash or whether I paid it and then                11:25:47

25       he reimbursed me.                                                   11:25:50



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 53 of 76 PAGEID #: 943


                                                                                   Page 113
 1                             GREGORY ANGLIN

 2       Q.           And if it was the first option, paid                       11:25:51

 3       directly with his cash, how would you have access to                    11:25:53

 4       his cash?                                                               11:25:56

 5       A.           It would be cash that was mailed to Andrew                 11:25:57

 6       Anglin that I would still have possession of.                           11:26:00

 7       Q.           And if it was the second option, whether                   11:26:06

 8       you paid it and then he later reimbursed you, how                       11:26:08

 9       would you have paid for it?                                             11:26:11

10       A.           I could have written a check.                I could       11:26:14

11       have used a credit card.                                                11:26:16

12       Q.           And at this point in time, did you have a                  11:26:19

13       checking account at                                January of 2017?     11:26:21

14       A.           No, I did not.                                             11:26:29

15       Q.           Okay.    Did you bank at                     at that       11:26:30

16       point in time?                                                          11:26:34

17       A.           Yes, I did.                                                11:26:35

18       Q.           Your checking account was with                         ?   11:26:35

19       A.           My checking account was.              I probably used      11:26:38

20       a credit card.     I don't use checks very often.                       11:26:40

21       Q.           What credit card might you have used?                      11:26:43

22       A.                          or possibly American Express.               11:26:46

23       Q.           Okay.    You testified earlier that                        11:26:51

24                            closed at some point in time?                      11:26:55

25       A.           My checking account, not my credit card.                   11:26:58



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 54 of 76 PAGEID #: 944


                                                                                       Page 114
 1                             GREGORY ANGLIN

 2       Q.           The bank, itself, stayed open?                                 11:27:01

 3       A.           I'm sorry?                                                     11:27:03

 4       Q.           The                         institution, itself,               11:27:05

 5       is in existence?                                                            11:27:08

 6       A.           Oh,                  institution, they closed my               11:27:10

 7       accounts.                                                                   11:27:12

 8       Q.           Why did they close your accounts?                              11:27:13

 9       A.           They never said.                                               11:27:15

10       Q.           Did they ever send you any correspondence?                     11:27:16

11       A.           They just sent me a correspondence that                        11:27:19

12       said we're closing your accounts, no explanation.                           11:27:21

13       Q.           And did they -- did you have money in the                      11:27:25

14       accounts at the time they closed?                                           11:27:28

15       A.           Yes, they mailed me checks.                                    11:27:30

16       Q.           Did you ever ask them for an explanation?                      11:27:33

17       A.           Yes, I did.                                                    11:27:36

18       Q.           Okay.    And I fail to understand.                  What did   11:27:38

19       I ask that was funny?                                                       11:27:42

20       A.           Yeah, I asked them for an explanation.                    I    11:27:43

21       thought it was kind of strange, and they didn't offer                       11:27:46

22       one.                                                                        11:27:50

23       Q.           Did you ask them in person or in writing?                      11:27:51

24       A.           Over the phone.                                                11:27:54

25       Q.           Okay.    Do you have any understanding that                    11:27:56



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 55 of 76 PAGEID #: 945


                                                                                    Page 115
 1                             GREGORY ANGLIN

 2       the closing of the accounts was related in any way to                    11:27:58

 3       your association with Moonbase?                                          11:28:01

 4       A.           I don't have any reason to believe that,                    11:28:04

 5       no.                                                                      11:28:05

 6       Q.           Any reason to believe that it was because                   11:28:06

 7       of your association with Daily Stormer?                                  11:28:08

 8       A.           No, I don't have any reason to believe                      11:28:10

 9       that either.                                                             11:28:12

10       Q.           Did you ever raise this issue with anyone                   11:28:19

11       other than                        ?                                      11:28:21

12       A.           No.                                                         11:28:26

13       Q.           Turning back to Exhibit 8, sir.                 Might you   11:28:28

14       describe what you understood to be the reason                            11:28:33

15       Mr. Andrew Anglin wanted his own P.O. box?                               11:28:38

16       A.           Because I was no longer going to allow                      11:28:43

17       mail to be sent to -- he had already ended sending                       11:28:46

18       mail to my office.                                                       11:28:52

19       Q.           And did you understand that mail would                      11:28:53

20       continue to be sent to the P.O. box instead of the                       11:28:57

21       6827 North High Street address that we talked about                      11:29:02

22       earlier?                                                                 11:29:05

23       A.           I wasn't surprised when it was, but we                      11:29:07

24       didn't really talk about where he was going to send                      11:29:10

25       it.   So I wasn't surprised, but we didn't talk about                    11:29:14



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 56 of 76 PAGEID #: 946


                                                                                 Page 116
 1                             GREGORY ANGLIN

 2       it.                                                                 11:29:17

 3       Q.           And did you have an understanding as to                11:29:18

 4       where people would know to send mail for Mr. Andrew                 11:29:22

 5       Anglin, like, where would they get that information?                11:29:26

 6       A.           Well, I think it was on his website, but I             11:29:29

 7       don't know that for sure.                                           11:29:32

 8       Q.           What website are you referring to?                     11:29:34

 9       A.           That would be DailyStormer.com.                        11:29:36

10       Q.           So it's your understanding that at some                11:29:38

11       point the address on the website changed from 6827                  11:29:40

12       North High Street, Suite 121, to a P.O. box?                        11:29:43

13       A.           That is correct.                                       11:29:50

14       Q.           And whose responsibility was it to                     11:29:54

15       retrieve mail from the P.O. box?                                    11:29:58

16       A.           I retrieved the mail from the P.O. box.                11:30:01

17       Q.           And how regularly did you retrieve mail                11:30:04

18       from the P.O. box?                                                  11:30:06

19       A.           It was sporadic.         Somewhere between once a      11:30:08

20       week and once a month.                                              11:30:14

21       Q.           And what type of mail would you retrieve?              11:30:15

22       A.           I received money from readers of the Daily             11:30:19

23       Stormer.    I received correspondence from attorneys,               11:30:31

24       and I don't recall anything else.                                   11:30:38

25       Q.           Okay.    Let's take them in reverse order.             11:30:44



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 57 of 76 PAGEID #: 947


                                                                                     Page 117
 1                             GREGORY ANGLIN

 2       A.           Okay.                                                        11:30:47

 3       Q.           The correspondence you received from                         11:30:47

 4       attorneys based on your earlier testimony, I                              11:30:49

 5       understand that went into the tub?                                        11:30:52

 6       A.           That's correct, yes, sir.                                    11:30:54

 7       Q.           And I would like to understand what                          11:30:55

 8       happened to the money that was received at the P.O.                       11:30:58

 9       box?                                                                      11:31:01

10       A.           What happened to the money that was                          11:31:02

11       received at the P.O. box?                                                 11:31:03

12       Q.           Yes, sir.                                                    11:31:04

13       A.           It was -- let me think for a minute.                   The   11:31:06

14       money received at the P.O. box, I think that this is                      11:31:15

15       the time period at which                 would not --                     11:31:23

16       would not accept cash deposits.             So if there was               11:31:33

17       cash, I would deposit it into my account, and then                        11:31:36

18       write a check to Andrew for the same amount.                     And      11:31:40

19       then checks, I would deposit into the account.                            11:31:44

20       Q.           Okay.    I'll break that down to make sure I                 11:31:47

21       understand it.     The cash deposits that would come in                   11:31:50

22       to the P.O. box, you would deposit them into your                         11:31:53

23       account?                                                                  11:31:56

24       A.           At some point I did.           There may have still          11:31:59

25       been a time when I was taking them directly to                            11:32:01



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 58 of 76 PAGEID #: 948


                                                                                    Page 118
 1                             GREGORY ANGLIN

 2       and they were accepting cash.            But            changed          11:32:04

 3       their banking policy to no longer accept cash.                   So at   11:32:07

 4       some point, I would deposit the money in to my                           11:32:10

 5       account, write a check for the exact same amount, and                    11:32:12

 6       deposit it into Andrew's account.                                        11:32:15

 7       Q.           Okay.    And which account would you deposit                11:32:18

 8       the cash into, at what bank?                                             11:32:21

 9       A.           That would have been                                 I      11:32:31

10       believe.                                                                 11:32:34

11       Q.           And the checks that you would write to                      11:32:35

12       Mr. Andrew Anglin were written from what bank?                           11:32:37

13       A.           From                                                        11:32:41

14       Q.           And when                             closed your            11:32:46

15       account how did your practice change, if at all?                         11:32:48

16       A.           I think by then -- I don't recall with                      11:32:56

17       certainty, but I think by then he had stopped -- let                     11:33:01

18       me think.    It's so hard.        Could you ask the question             11:33:05

19       again?    I'm sorry.                                                     11:33:15

20       Q.           Certainly.      When                            closed      11:33:16

21       your accounts how did your practice of depositing                        11:33:19

22       cash change?                                                             11:33:22

23       A.           I don't believe I deposited -- I didn't                     11:33:29

24       deposit any cash beyond that date.                                       11:33:37

25       Q.           Okay.    You would not have deposited cash                  11:33:40



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 59 of 76 PAGEID #: 949


                                                                                    Page 119
 1                             GREGORY ANGLIN

 2       into the account at                                                      11:33:43

 3       A.           I don't believe I ever did.                                 11:33:51

 4       Q.           What gives you certainty about that?                        11:33:54

 5       A.           I don't have certainty about it.                    But I   11:33:58

 6       just think that we were winding up that whole cash                       11:34:00

 7       thing.                                                                   11:34:05

 8       Q.           Sir, I don't understand what you mean by                    11:34:13

 9       winding up -- we were winding up that whole cash                         11:34:15

10       thing.    Who is the we?                                                 11:34:18

11       A.           We would be me.         I just need to think for            11:34:21

12       just a minute.     I'm sorry.                                            11:34:25

13       Q.           Please.                                                     11:34:26

14       A.           Starting in March -- I just want to make                    11:34:56

15       sure I understand the question completely.                   I'm         11:35:04

16       sorry, I think I'm getting a little bit tired here.                      11:35:06

17       But go ahead.                                                            11:35:08

18       Q.           Certainly.      I have no problem repeating                 11:35:10

19       it, sir.                                                                 11:35:12

20       A.           Okay.    Thank you.        I don't want to be               11:35:12

21       annoying to you.                                                         11:35:14

22       Q.           You're not annoying.                                        11:35:15

23       A.           Okay.                                                       11:35:16

24       Q.           You deposited cash received to the P.O.                     11:35:16

25       Box into                        and then wrote a                         11:35:18



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 60 of 76 PAGEID #: 950


                                                                                 Page 120
 1                             GREGORY ANGLIN

 2       corresponding check to Mr. Andrew Anglin for that                    11:35:22

 3       amount, correct?                                                     11:35:26

 4       A.           That's correct.                                         11:35:26

 5       Q.           At some point in time,                                  11:35:27

 6       closed your accounts, correct?                                       11:35:30

 7       A.           That's correct.                                         11:35:32

 8       Q.           And so I would like to understand what you              11:35:33

 9       did with the cash that came into the P.O. Box after                  11:35:35

10                            closed your account.                            11:35:38

11       A.           I think I just let it sit until about                   11:35:44

12       April of this year, 2018, when I was doing a real                    11:35:51

13       estate rehab, and I borrowed some money from my son.                 11:35:59

14       And so he had some cash that had accumulated.                    I   11:36:02

15       borrowed that money, and then I paid it back later in                11:36:06

16       the year.                                                            11:36:08

17       Q.           Okay.    And what was the amount that you               11:36:09

18       borrowed in April of this year for the real estate                   11:36:11

19       rehab?                                                               11:36:13

20       A.           I misspoke.       Thank you.         It was actually    11:36:14

21       last year, it was 2017.                                              11:36:17

22       Q.           Okay.                                                   11:36:20

23       A.           I borrowed -- I know the exact amount -- I              11:36:21

24       borrowed $60,038 from him early -- during the summer,                11:36:25

25       probably, of 2017.       And then I deposited -- when I              11:36:31



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 61 of 76 PAGEID #: 951


                                                                                 Page 121
 1                             GREGORY ANGLIN

 2       paid him back at the end of 2017, I wrote him a                     11:36:37

 3       check.    And I don't recall making any -- doing                    11:36:40

 4       anything with cash other than perhaps there was a few               11:36:43

 5       hundred dollars that trickled in that were still in                 11:36:46

 6       an envelope of his.                                                 11:36:49

 7       Q.           Okay.    Let's sort of go over all those               11:36:51

 8       pieces of information separately.                                   11:36:53

 9       A.           Okay.                                                  11:36:55

10       Q.           The $60,000 loan you received, that was in             11:36:55

11       the form of cash that had accumulated and was left                  11:37:01

12       undeposited?                                                        11:37:04

13       A.           I took it over time while I was doing                  11:37:05

14       this.    I underestimated how much money it would cost              11:37:07

15       to do this rehab.      So I called Andrew and I said, can           11:37:15

16       I borrow some of this money for a few months, some of               11:37:19

17       your money.     And he said sure.          So I borrowed it,        11:37:22

18       like 5,000 here, 5,000 there.            I never knew for sure      11:37:24

19       how much more I was going to need, but I would borrow               11:37:31

20       it from him, yes.                                                   11:37:33

21       Q.           How are you certain about the aggregate                11:37:35

22       amount?    I believe you said $60,038.                              11:37:37

23       A.           Yes, I was real careful.              Andrew had an    11:37:40

24       envelope with foreign currency.             Andrew had an           11:37:46

25       envelope with United States currency, and I had an                  11:37:50



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 62 of 76 PAGEID #: 952


                                                                                    Page 122
 1                             GREGORY ANGLIN

 2       envelope.    And when I took money in a loan from                        11:37:54

 3       Andrew, I would write it down on my envelope, the                        11:37:57

 4       date and the amount of money that I took.                                11:38:00

 5       Q.           And these envelopes you're referencing in                   11:38:02

 6       your answers, where were they physically located?                        11:38:04

 7       A.           They were located at a security box at                      11:38:11

 8                                                                                11:38:22

 9       Q.           In whose name is the security box in?                       11:38:22

10       A.           In mine.                                                    11:38:24

11       Q.           Okay.    And what is in the security box                    11:38:26

12       today that relates to Mr. Andrew Anglin?                                 11:38:30

13       A.           Some currency, I would guess -- I don't                     11:38:35

14       know the exact amount.         Most of it is foreign.            About   11:38:40

15       $2,000 would be my guess.          I don't know.                         11:38:43

16       Q.           Of foreign currency?                                        11:38:46

17       A.           That's correct.                                             11:38:49

18       Q.           What's in the security box that relates to                  11:38:49

19       Daily Stormer?                                                           11:38:51

20       A.           Nothing.                                                    11:38:53

21       Q.           What's in the security box that relates to                  11:38:53

22       Moonbase?                                                                11:38:55

23       A.           Nothing.                                                    11:38:56

24       Q.           Other than the $2,000 in foreign currency                   11:38:57

25       is there anything else in the security box?                              11:39:01



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 63 of 76 PAGEID #: 953


                                                                                  Page 123
 1                             GREGORY ANGLIN

 2       A.           Some different personal possessions of                    11:39:03

 3       mine.                                                                  11:39:05

 4       Q.           When you paid back Mr. Andrew Anglin the                  11:39:12

 5       sum of $60,038, was it a lump sum payment you made or                  11:39:14

 6       did you pay it incrementally?                                          11:39:21

 7       A.           A lump sum payment.                                       11:39:23

 8       Q.           How did you make that payment?                            11:39:24

 9       A.           I wrote a check from                      and deposited   11:39:26

10       it in his account.                                                     11:39:30

11       Q.           His account at              ?                             11:39:31

12       A.           That's correct.                                           11:39:32

13       Q.           And when did that occur?                                  11:39:33

14       A.           December of last year, 2017.                              11:39:36

15       Q.           What is the last date in which you                        11:39:38

16       deposited money into the                 account for Mr. Andrew        11:39:41

17       Anglin?                                                                11:39:44

18       A.           I believe that was the last deposit.                      11:39:46

19       Q.           The 60,038?                                               11:39:48

20       A.           Yes.    Thank you.                                        11:39:52

21       Q.           And the check that you wrote him was from                 11:39:54

22       your account at                                                        11:39:55

23       A.           That's correct.                                           11:39:57

24       Q.           If we go back to Exhibit 8, sir, in the                   11:40:00

25       upper right-hand corner it says Box Number 208.                  Is    11:40:03



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 64 of 76 PAGEID #: 954


                                                                                 Page 124
 1                             GREGORY ANGLIN

 2       that consistent with your recollection as to where                    11:40:09

 3       you received mail for Mr. Andrew Anglin?                              11:40:10

 4       A.           Yes, it is.                                              11:40:13

 5       Q.           And did you have any assistance in filling               11:40:14

 6       out this form?                                                        11:40:17

 7       A.           I mean, it's possible that I asked a                     11:40:22

 8       question of the woman at the post office.                  I don't    11:40:24

 9       recall.                                                               11:40:27

10       Q.           Other than asking the person at the post                 11:40:28

11       office, do you recall asking for anyone else's                        11:40:30

12       assistance in completing the form?                                    11:40:34

13       A.           No, I did not.                                           11:40:37

14       Q.           Did you get the form at the post office or               11:40:38

15       was it mailed to you?                                                 11:40:40

16       A.           I don't recall.                                          11:40:41

17       Q.           Do you recall visiting the post office to                11:40:42

18       submit it?                                                            11:40:45

19       A.           I don't recall if I visited the post                     11:40:51

20       office or -- my guess would be I dropped it off at                    11:40:53

21       the post office, but I don't recall that act.                         11:40:58

22       Q.           If you look at item number one, it says:                 11:41:00

23       This service is for (required selection), and the box                 11:41:01

24       that is checked is business/organization use.                    Is   11:41:08

25       that correct?                                                         11:41:12



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 65 of 76 PAGEID #: 955


                                                                                 Page 125
 1                             GREGORY ANGLIN

 2       A.           That is correct.                                       11:41:12

 3       Q.           You checked that box?                                  11:41:13

 4       A.           Yes, I did.                                            11:41:14

 5       Q.           What business or organization were you                 11:41:15

 6       checking that box for?                                              11:41:17

 7       A.           I think the business organization is                   11:41:20

 8       Andrew Anglin.                                                      11:41:22

 9       Q.           And is that an individual's name or is                 11:41:24

10       that a business name?                                               11:41:27

11       A.           I guess it's both.          It's my son's name,        11:41:28

12       yeah.                                                               11:41:31

13       Q.           And then if you turn back to Exhibit 4,                11:41:32

14       sir, the trade name registration?                                   11:41:34

15       A.           Right.                                                 11:41:38

16       Q.           On January 10th, 2017, you registered the              11:41:38

17       trade name Andrew Anglin on behalf of Moonbase                      11:41:43

18       Holdings, LLC, is that correct?                                     11:41:46

19       A.           Yeah, that's correct.                                  11:41:49

20       Q.           And two days later on Exhibit 8 you open a             11:41:50

21       P.O. box on behalf of the trade name Andrew Anglin,                 11:41:55

22       is that correct?                                                    11:41:59

23       A.           Yes, I think that was his plan, yes.                   11:42:00

24       Q.           And the plan that you're referencing is to             11:42:02

25       create a trade name for Moonbase Holdings called                    11:42:08



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 66 of 76 PAGEID #: 956


                                                                                 Page 126
 1                             GREGORY ANGLIN

 2       Andrew Anglin, correct?                                              11:42:11

 3       A.           I don't know if it was for Moonbase                     11:42:13

 4       Holdings or how any of that works.                This is just how   11:42:14

 5       he asked me to set it up.                                            11:42:19

 6       Q.           If you look at the middle of Exhibit 4,                 11:42:21

 7       sir, you'll see it references Moonbase Holdings, LLC.                11:42:23

 8       A.           Um-hum.                                                 11:42:27

 9       Q.           If you turn to the first page of Exhibit 4              11:42:28

10       under the column that says Name of Registrant it says                11:42:30

11       Moonbase Holdings, LLC, correct?                                     11:42:33

12       A.           That's correct.                                         11:42:36

13       Q.           And you knew that at the time you                       11:42:36

14       submitted this form on January 10, 2017, right?                      11:42:38

15       A.           Yeah, yeah.                                             11:42:42

16       Q.           If you turn back to Exhibit 8, the name of              11:42:43

17       the person who was applying for the P.O. Box on                      11:42:49

18       behalf of trade name Andrew Anglin is yourself,                      11:42:52

19       Gregory Anglin, correct?                                             11:42:57

20       A.           Yes, that's correct.                                    11:42:59

21       Q.           And the address listed is your office                   11:42:59

22       address, is that correct?                                            11:43:02

23       A.           That's correct.                                         11:43:02

24       Q.           And the phone number listed is your phone               11:43:02

25       number, correct?                                                     11:43:04



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 67 of 76 PAGEID #: 957


                                                                                 Page 127
 1                             GREGORY ANGLIN

 2       A.           That's correct.                                          11:43:05

 3       Q.           And the email address listed is your email               11:43:05

 4       address, right?                                                       11:43:08

 5       A.           That is correct.                                         11:43:09

 6       Q.           And under Photo I.D., you've checked Valid               11:43:10

 7       Driver's License, is that right?                                      11:43:15

 8       A.           That's correct.                                          11:43:17

 9       Q.           And the Photo I.D. number there, is that a               11:43:17

10       reflection of your Driver's I.D. number?                              11:43:21

11       A.           I would presume it is.                                   11:43:23

12       Q.           Okay.    And then there's a reference to                 11:43:25

13       home or vehicle insurance policy.                 Is that your home   11:43:27

14       or vehicle insurance policy?                                          11:43:30

15       A.           Yes, it would be.                                        11:43:31

16       Q.           Okay.    And other than yourself, who else               11:43:32

17       was authorized to receive mail at the P.O. box?                       11:43:35

18       A.           Well, I think the next page says just me.                11:43:38

19       Q.           Was Mr. Andrew Anglin, your son, the                     11:43:42

20       individual, was he authorized to receive mail at the                  11:43:45

21       P.O. box?                                                             11:43:49

22       A.           No, he was not.                                          11:43:49

23       Q.           He was not allowed to pick it up?                        11:43:50

24       A.           You have to register that in person, and                 11:43:53

25       he was never in the United States.                                    11:43:57



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 68 of 76 PAGEID #: 958


                                                                                   Page 130
 1                             GREGORY ANGLIN

 2       deposit box of which you're aware?                                      11:46:10

 3       A.           I'm only aware of one.                                     11:46:13

 4       Q.           And when did you open that safety deposit                  11:46:15

 5       box?                                                                    11:46:17

 6       A.           When I opened the account at that bank, so                 11:46:24

 7       I think that was sometime late in 2017.                                 11:46:28

 8       Q.           Okay.    Did you previously have a safety                  11:46:32

 9       deposit box at                                                          11:46:35

10       A.           Yes, I did.                                                11:46:38

11       Q.           Do you still have that?                                    11:46:39

12       A.           No, I do not.                                              11:46:40

13       Q.           When your accounts at                               were   11:46:41

14       closed was the safety deposit box closed as well?                       11:46:42

15       A.           I closed it.       They didn't ask me to close             11:46:47

16       it.                                                                     11:46:49

17       Q.           You referenced earlier, sir, an envelope                   11:46:50

18       on which you tracked the amount of money that you                       11:46:53

19       were borrowing from your son.            Does that envelope             11:46:56

20       still exist?                                                            11:47:01

21       A.           No.                                                        11:47:01

22       Q.           What happened to it?                                       11:47:02

23       A.           That would have been thrown away when I                    11:47:03

24       paid the 60,038 back.                                                   11:47:06

25       Q.           Did you pay back exactly $60,038 or did                    11:47:08



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 69 of 76 PAGEID #: 959


                                                                                 Page 131
 1                             GREGORY ANGLIN

 2       you pay any interest?                                               11:47:12

 3       A.           I did not pay interest, no.                            11:47:14

 4       Q.           Have you borrowed any other sums from your             11:47:22

 5       son?                                                                11:47:24

 6       A.           No.                                                    11:47:24

 7       Q.           On Item 2 for Exhibit 8, when you listed               11:47:33

 8       Andrew Anglin, did you intend to denote your son, the               11:47:36

 9       individual, or did you intend to denote the trade                   11:47:43

10       name that was registered by Moonbase Holdings on                    11:47:47

11       January 10th, 2017?                                                 11:47:50

12       A.           I didn't really have any intent either                 11:47:53

13       way.   I filled out the form the way that Andrew                    11:47:55

14       Anglin asked me to.                                                 11:47:58

15       Q.           Okay.    You checked the box                           11:47:59

16       business/organization use --                                        11:48:00

17       A.           That's correct.                                        11:48:02

18       Q.           -- rather than residential.                            11:48:02

19                    Did he tell you to do that?                            11:48:04

20       A.           He told me that I have to do that                      11:48:06

21       because -- yes, he told me to do that.                              11:48:08

22       Q.           And did he have a copy of the form?                    11:48:12

23       A.           Apparently.                                            11:48:14

24       Q.           Who sent it to him?                                    11:48:15

25       A.           I didn't send it to him.              I don't know.    11:48:17



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 70 of 76 PAGEID #: 960


                                                                                      Page 132
 1                             GREGORY ANGLIN

 2       Q.           Were you talking to him on the phone while                    11:48:19

 3       you were filling out the form?                                             11:48:21

 4       A.           I don't remember.                                             11:48:29

 5       Q.           Do you still receive mail at 208?                             11:48:42

 6       A.           Mail still goes to P.O. Box 208.                    I don't   11:48:48

 7       collect it any longer.                                                     11:48:51

 8       Q.           Who collects it?                                              11:48:53

 9       A.           Nobody to my knowledge.                                       11:48:54

10       Q.           And when did you stop collecting mail at                      11:48:55

11       P.O. Box 208?                                                              11:48:57

12       A.           I'm bad at time frames.              Maybe a couple           11:49:03

13       months ago.                                                                11:49:05

14       Q.           Why did you make that decision?                               11:49:05

15       A.           I just didn't want to do it any more.                         11:49:07

16       Q.           Do you know if the P.O. Box still contains                    11:49:11

17       cash contributions?                                                        11:49:15

18       A.           There had not been cash contributions for                     11:49:17

19       quite a long time, so I would be surprised.                                11:49:19

20       Q.           But you don't know, because you haven't                       11:49:24

21       visited the P.O. box?                                                      11:49:26

22       A.           That's correct.                                               11:49:28

23                    (Plaintiff's Exhibit 9 was marked for                         11:49:28

24       identification.)                                                           11:49:28

25       Q.           Okay.    Mr. Anglin, I'm handing you a                        11:49:32



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 71 of 76 PAGEID #: 961


                                                                                 Page 137
 1                             GREGORY ANGLIN

 2       information.                                                        12:08:04

 3       A.           Yes, sir.                                              12:08:04

 4       Q.           Sir, you talked about the loan that was                12:08:05

 5       made to you from funds sent to Andrew Anglin the                    12:08:09

 6       $60,038?                                                            12:08:13

 7       A.           Um-hum.                                                12:08:15

 8       Q.           And you referenced a real estate rehab                 12:08:15

 9       project, is that correct?                                           12:08:19

10       A.           That's correct.                                        12:08:20

11       Q.           Was that rehab project related in any way              12:08:20

12       related to Mr. Andrew Anglin?                                       12:08:23

13       A.           No, it was not.                                        12:08:24

14       Q.           Related in any way to Moonbase Holdings?               12:08:26

15       A.           No, it was not.                                        12:08:28

16       Q.           Was it related to Daily Stormer?                       12:08:29

17       A.           No, it was not.                                        12:08:31

18       Q.           Was it associated with your personal                   12:08:32

19       business affairs?                                                   12:08:34

20       A.           Yes, sir, it was.                                      12:08:35

21       Q.           And was that real estate rehab associated              12:08:36

22       with property here in Columbus, Ohio?                               12:08:39

23       A.           Yes, it was.                                           12:08:41

24       Q.           Is that project complete?                              12:08:44

25       A.           Yes, sir, it is, finally.                              12:08:46



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 72 of 76 PAGEID #: 962


                                                                                 Page 144
 1                             GREGORY ANGLIN

 2       121, Worthington, Ohio?                                             12:16:17

 3       A.           Yes, I see that.                                       12:16:19

 4       Q.           And on top of that it says, "And snail                 12:16:20

 5       mail for cash (any currency), checks, money orders,                 12:16:22

 6       and so on."     Is that what it says?                               12:16:29

 7       A.           That is what it says.                                  12:16:32

 8       Q.           And underneath it lists the address                    12:16:33

 9       associated with your consulting business, correct?                  12:16:35

10       A.           That's correct.                                        12:16:39

11       Q.           We talked about cash, and we talked about              12:16:41

12       foreign currency.      We didn't talk about money orders.           12:16:43

13       Did you ever receive money orders at that address?                  12:16:47

14       A.           Yes, I did.                                            12:16:49

15       Q.           And how did you treat those?                           12:16:50

16       A.           Well, just like a check.                               12:16:53

17       Q.           You would deposit them into the                        12:16:56

18       account?                                                            12:16:59

19       A.           That's correct.                                        12:16:59

20       Q.           Or on occasion you would deposit them into             12:17:00

21       your                      account and then send a check to          12:17:02

22       Mr. Anglin for the corresponding amount?                            12:17:06

23       A.           Well, only with cash.                                  12:17:08

24       Q.           You would only do that with cash?                      12:17:09

25       A.           That's correct.                                        12:17:13



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 73 of 76 PAGEID #: 963


                                                                                 Page 147
 1                             GREGORY ANGLIN

 2       Daily Stormer website?                                              12:20:10

 3       A.           No, I don't.                                           12:20:13

 4       Q.           Do you know if people who write for the                12:20:15

 5       Daily Stormer get paid?                                             12:20:17

 6       A.           No, I don't know.                                      12:20:19

 7       Q.           Do you have any understanding as to what               12:20:24

 8       happens to the money that is contributed to the Daily               12:20:25

 9       Stormer?                                                            12:20:27

10       A.           No, I don't.                                           12:20:31

11       Q.           Did you ever ask Andrew Anglin that                    12:20:32

12       question?                                                           12:20:35

13       A.           No, I did not.                                         12:20:35

14       Q.           You were depositing money in to his                    12:20:38

15       account, correct?                                                   12:20:41

16       A.           I deposited money in to his account, yes,              12:20:44

17       sir.                                                                12:20:46

18       Q.           And you collected money from the P.O. box?             12:20:47

19       A.           That's correct.                                        12:20:49

20       Q.           You collected money from the 6827 North                12:20:49

21       High Street address?                                                12:20:52

22       A.           That's correct.                                        12:20:53

23       Q.           And you never asked him what's this money              12:20:54

24       for?                                                                12:20:55

25       A.           No, I never had a conversation with him                12:20:58



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 74 of 76 PAGEID #: 964


                                                                                 Page 148
 1                             GREGORY ANGLIN

 2       except before I borrowed the money, I asked him -- I                  12:21:00

 3       just confirmed again, I said, this is your money.                He   12:21:11

 4       said this is my money.                                                12:21:14

 5       Q.           And did you have an understanding                        12:21:15

 6       independent of any conversation you might have had                    12:21:18

 7       with him as to what the purpose of these                              12:21:21

 8       contributions that were coming into these addresses                   12:21:24

 9       was?                                                                  12:21:27

10       A.           What the -- the purpose meaning why they                 12:21:31

11       sent them or what they were supposed to do -- what he                 12:21:34

12       was supposed to do with the money?                                    12:21:36

13       Q.           We can talk about both.              Let's talk about    12:21:38

14       the first concept first.          Why do you understand               12:21:40

15       people were sending money?                                            12:21:42

16       A.           I think it was primarily readers of the                  12:21:44

17       site that were sending him money.                                     12:21:47

18       Q.           The Daily Stormer website?                               12:21:50

19       A.           That is correct, readers of the Daily                    12:21:52

20       Stormers website were sending Andrew money.                           12:21:54

21       Q.           And what about the second question, what                 12:21:58

22       was going to be done with the money; what did you                     12:21:59

23       understand to happen?                                                 12:22:01

24       A.           You know, I don't know what he does with                 12:22:02

25       his money.                                                            12:22:03



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 75 of 76 PAGEID #: 965


                                                                                 Page 149
 1                             GREGORY ANGLIN

 2       Q.           And did you have any belief or opinion as              12:22:04

 3       to what was going to occur with the funds that were                 12:22:07

 4       sent to the addresses we've talked about today?                     12:22:10

 5       A.           No, I did not.                                         12:22:13

 6       Q.           Sir, are you paying your own legal fees in             12:22:21

 7       connection with this deposition?                                    12:22:26

 8       A.           Yes, I am.                                             12:22:27

 9       Q.           Do you intend to seek reimbursement from               12:22:28

10       your son?                                                           12:22:30

11       A.           No, I do not.                                          12:22:30

12                    MR. QURESHI:       I have no further questions.        12:22:35

13                                    Thank you.                             12:22:37

14                    MR. QURESHI:       Thank you for your time,            12:22:38

15       Mr. Anglin.                                                         12:22:40

16                    THE VIDEOGRAPHER:          It's 12:21, we're off       12:25:44

17       the record.                                                         12:25:44

18                        (Signature Not Waived.)                            12:25:44

19                                    - - -                                  12:25:44

20                 (DEPOSITION CONCLUDED AT 12:21 P.M.)                      12:25:44

21

22

23

24

25




                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 76 of 76 PAGEID #: 966


                                                                                 Page 151
 1                             GREGORY ANGLIN
 2                                 CERTIFICATE                               12:25:44
 3       State of Ohio         :                                             12:25:44

                               SS:                                           12:25:44
 4       County of Franklin:
 5                    I, Jackie Olexa White, Notary Public in
 6       and for the State of Ohio, duly commissioned and
 7       qualified, certify that the within named GREGORY
 8       ANGLIN was by me duly sworn to testify to the whole
 9       truth in the cause aforesaid; that the testimony was
10       taken down by me in stenotypy in the presence of said
11       witness, afterwards transcribed upon a computer; that
12       the foregoing is a true and correct transcript of the
13       testimony given by said witness taken at the time and
14       place in the foregoing caption specified.
15                    I certify that I am not a relative,
16       employee, or attorney of any of the parties hereto,
17       or of any attorney or counsel employed by the
18       parties, or financially interested in the action.
19                    IN WITNESS WHEREOF, I have set my hand and
20       affixed my seal of office at Columbus, Ohio, on this
21       13th day of November, 2018.
22

                                   _________________________________
23                                 JACKIE OLEXA WHITE, Notary Public

                                   in and for the State of Ohio
24                                 and RPR-CM.
25       My Commission expires January 21, 2019.


                               TSG Reporting - Worldwide   877-702-9580
